SECURITY AND PURCHASE AGREEMENT
 
This Security and Purchase Agreement is made as of October 18, 2006 by and among
LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”), RONCO CORPORATION
, a Delaware corporation (“the Parent”), and each party listed on Exhibit A
attached hereto (each an “Eligible Subsidiary” and collectively, the “Eligible
Subsidiaries”) the Parent and each Eligible Subsidiary, each a “Company” and
collectively, the “Companies”).
 
BACKGROUND
 
The Companies have requested that Laurus make advances available to the
Companies; and
 
Laurus has agreed to make such advances on the terms and conditions set forth in
this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:
 
1.  General Definitions and Terms; Rules of Construction.
 
(a)  General Definitions. Capitalized terms used in this Agreement shall have
the meanings assigned to them in Annex A.
 
(b)  Accounting Terms. Any accounting terms used in this Agreement that are not
specifically defined shall have the meanings customarily given them in
accordance with GAAP and all financial computations shall be computed, unless
specifically provided herein, in accordance with GAAP consistently applied.
 
(c)  Other Terms. All other terms used in this Agreement and defined in the UCC,
shall have the meaning given therein unless otherwise defined herein.
 
(d)  Rules of Construction. All Schedules, Addenda, Annexes and Exhibits hereto
or expressly identified to this Agreement are incorporated herein by reference
and taken together with this Agreement constitute but a single agreement. The
words “herein”, “hereof” and “hereunder” or other words of similar import refer
to this Agreement as a whole, including the Exhibits, Addenda, Annexes and
Schedules thereto, as the same may be from time to time amended, modified,
restated or supplemented, and not to any particular section, subsection or
clause contained in this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, the feminine and the neuter. The term
“or” is not exclusive. The term “including” (or any form thereof) shall not be
limiting or exclusive. All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. All
references in this Agreement or in the Schedules, Addenda, Annexes and Exhibits
to this Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement. All references to
any instruments or agreements, including references to any of this Agreement or
the Ancillary Agreements shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.
 

--------------------------------------------------------------------------------


2.  Loan Facility.
 
(a)  Revolving Loans.
 
(i)  Subject to the terms and conditions set forth herein and in the Ancillary
Agreements, Laurus shall make revolving loans (the “Revolving Loans”) to the
Companies from time to time during the Term which, in the aggregate at any time
outstanding, will not exceed the lesser of (x) (I) the Capital Availability
Amount minus (II) such reserves as Laurus may reasonably in its good faith
judgment deem proper and necessary from time to time (the “Reserves”) (for
example, reserves with respect to (i) sums that the Companies are required to
pay (such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and have failed to pay
under any Section of this Agreement or any other Ancillary Agreement, (ii)
amounts owing by the Companies or their Subsidiaries to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral, (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes) except if such amounts are the subject of Subordinated Debt
Documentation, or (iii) any deterioration in the financial condition or credit
quality of any Account Debtor, and (y) an amount equal to (I) the Accounts
Availability plus (II) the Inventory Availability minus (III) the Reserves. At
any time when Laurus creates or changes the amount of Reserves, it shall
promptly provide the Company with notice of the new amount of Reserves and with
the components of the Reserves (such as taxes, insurance premiums, or one or
more specific Eligible Accounts, naming each Account Debtor) and the amount of
Reserves assigned to each such component. Laurus shall not change the Reserves
on a retroactive basis. The amount derived at any time from
Section 2(a)(i)(y)(I) plus Section 2(a)(i)(y)(II) minus Section 2(a)(i)(y)(III)
shall be referred to as the “Formula Amount.” The Companies shall, jointly and
severally, execute and deliver to Laurus on the Closing Date the Secured
Non-Convertible Revolving Note and the Secured Non-Convertible Term Note. The
Companies hereby each acknowledge and agree that Laurus’ obligation to purchase
the Secured Non-Convertible Revolving Note and the Secured Non-Convertible Term
Note from the Companies on the Closing Date shall be contingent upon the
satisfaction (or waiver by Laurus in its sole discretion) of the items and
matters set forth herein on or prior to the Closing Date .
 
(ii)  Notwithstanding the limitations set forth above, if requested by any
Company, Laurus retains the right to lend to such Company from time to time such
amounts in excess of such limitations as Laurus may determine in its sole
discretion.
 
(iii)  The Companies acknowledge that the exercise of Laurus’ discretionary
rights with respect to the establishment of Reserves, as described in (i) above
may result during the Term in one or more increases or decreases in the advance
percentages used in determining Accounts Availability and/or Inventory
Availability and each of the Companies hereby consent to any such increases or
decreases which may limit or restrict advances requested by the Companies
 
2

--------------------------------------------------------------------------------


(iv)  If any interest, fees, costs or charges payable to Laurus hereunder are
not paid when due, each of the Companies shall thereby be deemed to have
requested, and Laurus is hereby authorized at its discretion to make and charge
to the Companies’ account, a Loan as of such date in an amount equal to such
unpaid interest, fees, costs or charges.
 
(v)  If, after notice to the Company, any Company at any time fails to perform
or observe any of the covenants contained in this Agreement or any Ancillary
Agreement, Laurus may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of such Company (or, at Laurus’ option, in
Laurus’ name) and may, but need not, take any and all other actions which Laurus
may deem necessary to cure or correct such failure (including the payment of
taxes, the satisfaction of Liens, the performance of obligations owed to Account
Debtors, lessors or other obligors, the procurement and maintenance of
insurance, the execution of assignments, security agreements and financing
statements, and the endorsement of instruments). The amount of all monies
expended and all costs and expenses (including reasonable attorneys’ fees and
legal expenses) incurred by Laurus in connection with or as a result of the
performance or observance of such agreements or the taking of such action by
Laurus shall be charged to the Companies’ account as a Revolving Loan and added
to the Obligations. To facilitate Laurus’ performance or observance of such
covenants by each Company, each Company hereby irrevocably appoints Laurus, or
Laurus’ delegate, acting alone, as such Company’s attorney in fact (which
appointment is coupled with an interest) with the right (but not the duty) from
time to time to create, prepare, complete, execute, deliver, endorse or file in
the name and on behalf of such Company any and all instruments, documents,
assignments, security agreements, financing statements, applications for
insurance and other agreements and writings required to be obtained, executed,
delivered or endorsed by such Company.
 
(vi)  Laurus will account to Company Agent monthly with a statement of all Loans
and other advances, charges and payments made pursuant to this Agreement, and
such account rendered by Laurus shall be deemed final, binding and conclusive
unless Laurus is notified by Company Agent in writing to the contrary within
thirty (30) days of the date each account was rendered specifying the item or
items to which objection is made.
 
(vii)  During the Term, the Companies may borrow and prepay Loans in accordance
with the terms and conditions hereof.
 
(b)  Term Loan. Subject to the terms and conditions set forth herein and in the
Ancillary Agreements, Laurus shall make a term loan (the “Term Loan”) to Company
Agent (for the benefit of Companies) in an aggregate amount equal to $4,000,000.
The Term Loan shall be advanced on the Closing Date and shall be, with respect
to principal, payable in consecutive monthly installments of principal in
accordance with the terms of the Secured Non-Convertible Term Note, subject to
acceleration upon the occurrence of an Event of Default or termination of this
Agreement. The Term Loan shall be evidenced by the Secured Non-Convertible Term
Note.
 
3

--------------------------------------------------------------------------------


3.  Repayment of the Loans. The Companies (a) may prepay the Obligations from
time to time in accordance with the terms and provisions of the Notes (and
Section 17 hereof if such prepayment is due to a termination of this Agreement);
(b) shall repay on the Maturity Date (as defined in the Secured Non-Convertible
Term Note) (i) the then aggregate outstanding principal balance of the Term Loan
together with accrued and unpaid interest, fees and charges and: (ii) all other
amounts owed Laurus under the Secured Non-Convertible Term Note; (c) shall repay
on the expiration of the Term (i) the then aggregate outstanding principal
balance of the Revolving Loans together with accrued and unpaid interest, fees
and charges and; (ii) all other amounts owed Laurus under this Agreement and the
Ancillary Agreements; and (c) subject to Section 2(a)(ii), shall repay on any
day on which the then aggregate outstanding principal balance of the Loans are
in excess of the Formula Amount at such time, Loans in an amount equal to such
excess. Any payments of principal, interest, fees or any other amounts payable
hereunder or under any Ancillary Agreement shall be made prior to 3:00 p.m. (New
York time) on the due date thereof in immediately available funds.
 
4.  Procedure for Revolving Loans. Company Agent may by written notice request a
borrowing of Revolving Loans prior to 3:00 p.m. (New York time) on the Business
Day of its request to incur, on the next Business Day, a Revolving Loan.
Together with each request for a Revolving Loan (or at such other intervals as
Laurus may reasonably request), Company Agent shall deliver to Laurus a
Borrowing Base Certificate in the form of Exhibit B attached hereto, which shall
be certified as true and correct by the Chief Executive Officer or Chief
Financial Officer of Company Agent together with all supporting documentation
relating thereto. All Revolving Loans shall be disbursed from whichever office
or other place Laurus may designate from time to time and shall be charged to
the Companies’ account on Laurus’ books. The proceeds of each Revolving Loan
made by Laurus shall be made available to Company Agent on the Business Day
following the Business Day so requested in accordance with the terms of this
Section 4 by way of credit to the applicable Company’s operating account
maintained with such bank as Company Agent designated to Laurus. Any and all
Obligations due and owing hereunder may be charged to the Companies’ account and
shall constitute Revolving Loans.
 
5.  Interest and Payments. 
 
(a)  Interest.
 
(i)  Except as modified by Section 5(a)(iii) below, the Companies shall jointly
and severally pay interest at the Contract Rate on the unpaid principal balance
of each Loan until such time as such Loan is collected in full in good funds in
dollars of the United States of America.
 
(ii)  Interest and payments shall be computed on the basis of actual days
elapsed in a year of 360 days. At Laurus’ option, Laurus may charge the
Companies’ account for said interest.
 
(iii)  Effective upon notice to the Company of the occurrence of any Event of
Default and for so long as any Event of Default shall be continuing, the
Contract Rate shall automatically be increased as set forth in the Notes (such
increased rate, the “Default Rate”), and all outstanding Obligations, including
unpaid interest, shall continue to accrue interest from the date of such notice
of Event of Default at the Default Rate applicable to such Obligations.
 
4

--------------------------------------------------------------------------------


(iv)  In no event shall the aggregate interest payable hereunder exceed the
maximum rate permitted under any applicable law or regulation, as in effect from
time to time (the “Maximum Legal Rate”), and if any provision of this Agreement
or any Ancillary Agreement is in contravention of any such law or regulation,
interest payable under this Agreement and each Ancillary Agreement shall be
computed on the basis of the Maximum Legal Rate (so that such interest will not
exceed the Maximum Legal Rate).
 
(v)  The Companies shall jointly and severally pay principal, interest and all
other amounts payable hereunder, or under any Ancillary Agreement, without any
deduction whatsoever, including any deduction for any set-off or counterclaim.
 
(b)  Payments; Certain Closing Conditions .
 
(i)  Closing/Annual Payments. On the Closing Date, the Companies shall jointly
and severally pay to Laurus Capital Management, LLC a closing payment in an
amount equal to three and one-half percent (3.50%) of the Total Investment
Amount. Such payment shall be deemed fully earned on the Closing Date and shall
not be subject to rebate or proration for any reason.
 
(ii)  Overadvance Payment. Without affecting Laurus’ rights hereunder in the
event the Loans exceed the Formula Amount (each such event, an “Overadvance”),
all such Overadvances shall bear additional interest at a rate equal to three
quarters of one percent (0.75%) per month of the amount of such Overadvances for
all times such amounts shall be in excess of the Formula Amount. All amounts
that are incurred pursuant to this Section 5(b)(ii) shall be due and payable by
the Companies monthly, in arrears, on the first business day of each calendar
month and upon expiration of the Term.
 
(iii)  Expenses. The Companies shall jointly and severally reimburse Laurus for
its expenses (including reasonable legal fees and expenses) incurred in
connection with the preparation and negotiation of this Agreement and the
Ancillary Agreements, and expenses incurred in connection with Laurus’ due
diligence review of each Company and its Subsidiaries and all related matters.
Amounts required to be paid under this Section 5(b)(iii) will be paid on the
Closing Date and shall be $70,000 for such expenses referred to in this Section
5(b)(iii) plus the cost of any required third-party appraisals and/or
extraordinary diligence, subject to the Parent’s prior approval, as well as fees
and expenses of outside counsel to the extent the retention of same is deemed
prudent by Laurus, and Laurus has notified the Company in advance of its
engagement of such counsel.
 
(iv) Closing on Subordinated Loan. On the Closing Date, the Company shall have
closed on the sale of a convertible promissory note expressly subordinated to
the Obligations in the principal amount of $1,500,000 to Sanders Morris Harris,
Inc. or an affiliate thereof .
 
6.  Security Interest.
 
(a)  To secure the prompt payment to Laurus of the Obligations, each Company
hereby assigns, pledges and grants to Laurus a continuing security interest in
and Lien upon all of the Collateral. All of each Company’s Books and Records
relating to the Collateral shall, until delivered to or removed by Laurus, be
kept by such Company in trust for Laurus until all Obligations have been paid in
full. Each confirmatory assignment schedule or other form of assignment
hereafter executed by each Company shall be deemed to include the foregoing
grant, whether or not the same appears therein.
 
5

--------------------------------------------------------------------------------


(b)  Each Company hereby (i) authorizes Laurus to file any financing statements,
continuation statements or amendments thereto that (x) indicate the Collateral
(1) as all assets and personal property of such Company or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (2) as
being of an equal or lesser scope or with greater detail, and (y) contain any
other information required by Part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of any financing statement, continuation statement
or amendment and (ii) ratifies its authorization for Laurus to have filed any
initial financial statements, or amendments thereto if filed prior to the date
hereof. Each Company acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of Laurus and agrees that
it will not do so without the prior written consent of Laurus, subject to such
Company’s rights under Section 9-509(d)(2) of the UCC.
 
(c)  Except as set forth on Schedule 6(c), each Company hereby grants to Laurus
an irrevocable, non-exclusive license (exercisable upon the termination of this
Agreement due to an occurrence and during the continuance of an Event of Default
without payment of royalty or other compensation to such Company) to use,
transfer, license or sublicense any Intellectual Property now owned, licensed
to, or hereafter acquired by such Company, and wherever the same may be located,
and including in such license access to all media in which any of the licensed
items may be recorded or stored and to all computer and automatic machinery
software and programs used for the compilation or printout thereof, and
represents, promises and agrees that, except as set forth on Schedule 6(c), any
such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person; provided, that such
license will terminate on the termination of this Agreement and the payment in
full of all Obligations.
 
7.  Representations, Warranties and Covenants Concerning the Collateral. Each
Company represents, warrants (each of which such representations and warranties
shall be deemed repeated upon the making of each request for a Revolving Loan
and made as of the time of each and every Revolving Loan hereunder) and
covenants as follows:
 
(a)  Except as set forth on Schedule 7(a), all of the Collateral (i) is owned by
it free and clear of all Liens (including any claims of infringement) except
those in Laurus’ favor and Permitted Liens and (ii) is not subject to any
agreement prohibiting the granting of a Lien or requiring notice of or consent
to the granting of a Lien.
 
(b)  it shall not encumber, mortgage, pledge, assign or grant any Lien in any
Collateral or any other assets to anyone other than Laurus and except for
Permitted Liens.
 
6

--------------------------------------------------------------------------------


(c)  the Liens granted pursuant to this Agreement, upon completion of the
filings and other actions listed on Schedule 7(c) (which, in the case of all
filings and other documents referred to in said Schedule, have been delivered to
Laurus in duly executed form) constitute valid perfected security interests in
all of the Collateral (other than certain Inventory held at any time in Canada,
the cost basis of which shall not exceed USD$250,000 at any time and
Intellectual Property registered in jurisdictions other than the United States
of America) in favor of Laurus as security for the prompt and complete payment
and performance of the Obligations, enforceable in accordance with the terms
hereof against any and all of its creditors and purchasers and such security
interest is prior to all other Liens in existence on the date hereof.
 
(d)  no effective security agreement, mortgage, deed of trust, financing
statement, equivalent security or Lien instrument or continuation statement
covering all or any part of the Collateral is or will be on file or of record in
any public office, except those relating to Permitted Liens.
 
(e)  it shall not dispose of any of the Collateral whether by sale, lease or
otherwise except for the sale of Inventory in the ordinary course of business
and for the disposition or transfer in the ordinary course of business during
any fiscal year of obsolete and worn-out Equipment having an aggregate fair
market value of not more than $250,000 and only to the extent that (i) the
proceeds of any such disposition are used to acquire replacement Equipment which
is subject to Laurus’ first priority security interest or are used to repay
Loans or to pay general corporate expenses, or (ii) following the occurrence of
an Event of Default which continues to exist the proceeds of which are remitted
to Laurus to be held as cash collateral for the Obligations.
 
(f)  it shall defend the right and interest of Laurus in and to the Collateral
against the claims and demands of all Persons whomsoever, and take such actions,
including (i) all actions necessary to grant Laurus “control” of any Investment
Property, Deposit Accounts, Letter-of-Credit Rights or electronic Chattel Paper
owned by it, with any agreements establishing control to be in form and
substance satisfactory to Laurus, (ii) the prompt (but in no event later than
five (5) Business Days following Laurus’ request therefor) delivery to Laurus of
all original Instruments, Chattel Paper, negotiable Documents and certificated
Stock owned by it (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank), (iii) notification of Laurus’
interest in Collateral at Laurus’ request, and (iv) the institution of
litigation against third parties as shall be prudent in order to protect and
preserve its and/or Laurus’ respective and several interests in the Collateral.
 
(g)  it shall promptly, and in any event within five (5) Business Days after the
same is acquired by it, notify Laurus of any commercial tort claim (as defined
in the UCC) acquired by it and unless otherwise consented by Laurus, it shall
enter into a supplement to this Agreement granting to Laurus a Lien in such
commercial tort claim.
 
(h)  it shall place notations upon its Books and Records and any of its
financial statements to disclose Laurus’ Lien in the Collateral.
 
(i)  if it retains possession of any Chattel Paper or Instrument with Laurus’
consent, upon Laurus’ request such Chattel Paper and Instruments shall be marked
with the following legend: “This writing and obligations evidenced or secured
hereby are subject to the security interest of Laurus Master Fund, Ltd.”
Notwithstanding the foregoing, upon the reasonable request of Laurus, such
Chattel Paper and Instruments shall be delivered to Laurus.
 
7

--------------------------------------------------------------------------------


(j)  it shall perform in a reasonable time all other steps requested by Laurus
to create and maintain in Laurus’ favor a valid perfected first Lien in all
Collateral subject only to Permitted Liens.
 
(k)  it shall notify Laurus promptly and in any event within five (5) Business
Days after obtaining knowledge thereof (i) of any event or circumstance that, to
its knowledge, would cause Laurus to consider any then existing Account and/or
Inventory in excess of $100,000 as no longer constituting an Eligible Account or
Eligible Inventory, as the case may be; (ii) of any material delay in its
performance of any of its obligations to any Account Debtor; (iii) of any
assertion by any Account Debtor of any material claims, offsets or
counterclaims; (iv) of any material allowances, credits and/or monies granted by
it to any Account Debtor; (v) of all material adverse information relating to
the financial condition of an Account Debtor that owes the Company in excess of
$100,000; (vi) of any material return of goods; and (vii) of any loss, damage or
destruction of any of the Collateral in excess of $100,000.
 
(l)  all Eligible Accounts (i) represent complete bona fide transactions which
require no further act under any circumstances on its part to make such Accounts
payable by the Account Debtors, (ii) are not subject to any present, future
contingent offsets or counterclaims, and (iii) do not represent bill and hold
sales, consignment sales, guaranteed sales, sale or return or other similar
understandings or obligations of any Affiliate or Subsidiary of such Company. It
has not made, nor will it make, any agreement with any Account Debtor for any
extension of time for the payment of any Account, any compromise or settlement
for less than the full amount thereof, any release of any Account Debtor from
liability therefor, or any deduction therefrom except a discount or allowance
for prompt or early payment allowed by it in the ordinary course of its business
consistent with historical practice and as previously disclosed to Laurus in
writing.
 
(m)  it shall keep and maintain its Equipment in good operating condition,
except for ordinary wear and tear, and shall make all necessary repairs and
replacements thereof so that the value and operating efficiency shall at all
times be maintained and preserved. It shall not permit any such items to become
a Fixture to real estate or accessions to other personal property.
 
(n)  it shall maintain and keep all of its Books and Records concerning the
Collateral at its executive offices listed in Schedule 12(aa).
 
(o)  it shall maintain and keep the tangible Collateral (other than certain
Inventory held in Canada, the cost basis of which shall not exceed USD$250,000)
at the addresses listed in Schedule 12(aa), provided, that it may change such
locations or open a new location, provided that it provides Laurus at least
thirty (30) days prior written notice of such changes or new location and (ii)
prior to such change or opening of a new location where Collateral having a
value of more than $50,000 will be located, it executes and delivers to Laurus
such agreements deemed reasonably necessary or prudent by Laurus, including
landlord agreements, mortgagee agreements and warehouse agreements, each in form
and substance satisfactory to Laurus, to adequately protect and maintain Laurus’
security interest in such Collateral.
 
8

--------------------------------------------------------------------------------


(p)  Schedule 7(p) lists all banks and other financial institutions at which it
maintains deposits and/or other accounts, and such Schedule correctly identifies
the name, address and telephone number of each such depository, the name in
which the account is held, a description of the purpose of the account, and the
complete account number. It shall not establish any depository or other bank
account with any financial institution (other than the accounts set forth on
Schedule 7(p)) without Laurus’ prior written consent.
 
(q)  All Inventory manufactured by it in the United States of America shall be
produced in accordance with the requirements of the Federal Fair Labor Standards
Act of 1938, as amended and all rules, regulations and orders related thereto or
promulgated thereunder.
 
8.  Payment of Accounts. 
 
(a)  Each Company will irrevocably direct all of its present and future Account
Debtors and other Persons obligated to make payments constituting Collateral to
make such payments directly to the lockboxes maintained by such Company (the
“Lockboxes”) with Wells Fargo Bank, National Association or such other financial
institution accepted by Laurus in writing as may be selected by such Company
(the “Lockbox Bank”) pursuant to the terms of the certain agreements among one
or more Companies, Laurus and/or the Lockbox Bank dated as of October _ 2006. On
or prior to the Closing Date, each Company shall and shall cause the Lockbox
Bank to enter into all such documentation acceptable to Laurus pursuant to
which, among other things, the Lockbox Bank agrees to: (a) sweep the Lockbox on
a daily basis and deposit all checks received therein to an account designated
by Laurus in writing and (b) comply only with the instructions or other
directions of Laurus concerning the Lockbox, a record of which shall be provided
to the Company on its monthly statement of account. All of each Company’s
invoices, account statements and other written or oral communications directing,
instructing, demanding or requesting payment of any Account of any Company or
any other amount constituting Collateral shall conspicuously direct that all
payments be made to the Lockbox or such other address as Laurus may direct in
writing. If, notwithstanding the instructions to Account Debtors, any Company
receives any payments, such Company shall immediately remit such payments to
Laurus in their original form with all necessary endorsements. Until so
remitted, such Company shall hold all such payments in trust for and as the
property of Laurus and shall not commingle such payments with any of its other
funds or property.
 
(b)  At Laurus’ election, following the occurrence of an Event of Default which
is continuing, Laurus may notify each Company’s Account Debtors of Laurus’
security interest in the Accounts, collect them directly and charge the
collection costs and expenses thereof to Company’s and the Eligible Subsidiaries
joint and several account.
 
9.  Collection and Maintenance of Collateral.
 
(a)  Laurus may verify each Company’s Accounts from time to time, but not more
often than once every six (6) months, unless an Event of Default has occurred
and is continuing or Laurus believes that such verification is necessary to
preserve or protect the Collateral, utilizing an audit control company or any
other agent of Laurus.
 
9

--------------------------------------------------------------------------------


(b)  Proceeds of Accounts received by Laurus will be deemed received on the
Business Day after Laurus’ receipt of such proceeds in good funds in dollars of
the United States of America to an account designated by Laurus. Any amount
received by Laurus after 3:00 p.m. (New York time) on any Business Day shall be
deemed received on the next Business Day.
 
(c)  As Laurus receives the proceeds of Accounts of any Company, it shall
(i) apply such proceeds, as required, to amounts outstanding under the Notes,
and (ii) remit all such remaining proceeds (net of interest, fees and other
amounts then due and owing to Laurus hereunder) to Company Agent (for the
benefit of the applicable Companies) upon request (but no more often than twice
a week). Notwithstanding the foregoing, following the occurrence and during the
continuance of an Event of Default, Laurus, at its option, may (a) apply such
proceeds to the Obligations in such order as Laurus shall elect, (b) hold all
such proceeds as cash collateral for the Obligations and each Company hereby
grants to Laurus a security interest in such cash collateral amounts as security
for the Obligations and/or (c) do any combination of the foregoing.
 
10.  Inspections and Appraisals. At all times during normal business hours and
upon not less than 48 hours prior notice, Laurus, and/or any agent of Laurus
shall have the right to (a) have access to, visit, inspect, review, evaluate and
make physical verification and appraisals of each Company’s properties and the
Collateral, (b) inspect, audit and copy (or take originals if necessary) and
make extracts from each Company’s Books and Records, including management
letters prepared by the Accountants, and (c) discuss with each Company’s
directors, principal officers, and independent accountants, each Company’s
business, assets, liabilities, financial condition, results of operations and
business prospects. If the aggregate amount of Loans outstanding at such time
does not exceed the Formula Amount, Laurus may not exercise this right more than
two times in any year. Each Company will deliver to Laurus any instrument
necessary for Laurus to obtain records from any service bureau maintaining
records for such Company. If any internally prepared financial information,
including that required under this Section is materially unsatisfactory in any
manner to Laurus, Laurus may request that the Accountants review the same.
 
11.  Financial Reporting. Company Agent will deliver, or cause to be delivered,
to Laurus each of the following, which shall be in form and detail acceptable to
Laurus:
 
(a)  As soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Parent, the Parent’s consolidated audited
financial statements with a report of independent certified public accountants
of recognized standing selected by the Parent and acceptable to Laurus (Laurus
acknowledges that the Company’s current independent certified public accountants
are acceptable to it) (the “Accountants”), which annual financial statements
shall be without qualification and shall include a balance sheet as at the end
of such fiscal year and the related statements of income, stockholder’s equity
and cash flows for the fiscal year then ended, prepared, if Laurus so requests,
on a consolidating and consolidated basis to include all Subsidiaries and
Affiliates of each Company, all in reasonable detail and prepared in accordance
with GAAP, together with (i) if and when available, copies of any management
letters prepared by the Accountants; and (ii) a certificate of the Parent’s
President, Chief Executive Officer or Chief Financial Officer stating that such
financial statements have been prepared in accordance with GAAP and whether or
not such officer has knowledge of the occurrence of any Event of Default
hereunder and, if so, stating in reasonable detail the facts with respect
thereto;
 
10

--------------------------------------------------------------------------------


(b)  As soon as available and in any event within forty five (45) days after the
end of each quarter, an unaudited/internal balance sheet and statement of
income, stockholder’s equity and cash flows of the Parent, as at the end of and
for such quarter and for the year to date period then ended, prepared, if Laurus
so requests, on a consolidating and consolidated basis to include all
Subsidiaries and Affiliates of the Parent, in reasonable detail and stating in
comparative form the figures for the corresponding date and periods in the
previous year for the Parent, or if applicable, the Parent’s predecessor
entities, all prepared in accordance with GAAP, subject to year-end adjustments
and accompanied by a certificate of the Parent’s President, Chief Executive
Officer or Chief Financial Officer, stating (i) that such financial statements
have been prepared in accordance with GAAP, subject to year-end audit
adjustments and the addition of footnotes, and (ii) whether or not such officer
has knowledge of the occurrence of any Event of Default hereunder not
theretofore reported and remedied and, if so, stating in reasonable detail the
facts with respect thereto;
 
(c)  Within twenty-five (25) days after the end of each month (or more
frequently if Laurus so requests), agings of each Company’s Accounts, unaudited
trial balances and their accounts payable and a calculation of each Company’s
Accounts, Eligible Accounts, Inventory and/or Eligible Inventory, provided,
however, that if Laurus shall request the foregoing information more often than
as set forth in the immediately preceding clause, each Company shall have
fifteen (15) days from each such request to comply with Laurus’ demand; and
 
(d)  Promptly after (i) the filing thereof, copies of the Parent’s most recent
registration statements and annual, quarterly, monthly or other regular reports
which the Parent files with the Securities and Exchange Commission (the “SEC”),
or notice to Laurus that such documents have been filed as long as such
documents are available on the SEC’s web site, and (ii) the issuance thereof,
copies of such financial statements, reports and proxy statements as the Parent
shall send to its stockholders.
 
12.  Additional Representations and Warranties. Each Company hereby represents
and warrants to Laurus as follows:
 
(a)  Organization, Good Standing and Qualification. It and each of its
Subsidiaries is a corporation, partnership or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. It and each of its Subsidiaries has
the corporate, limited liability company or partnership, as the case may be,
power and authority to own and operate its properties and assets and, insofar as
it is or shall be a party thereto, to (i) execute and deliver this Agreement and
the Ancillary Agreements, (ii) to issue and sell the Notes, (iii) to issue and
sell the Warrants and the shares of Common Stock issuable upon exercise of the
Warrants (the “Warrant Shares”) and to (iv) carry out the provisions of this
Agreement and the Ancillary Agreements and to carry on its business as presently
conducted. Except as set forth in Schedule 12(a), it and each of its
Subsidiaries is duly qualified and is authorized to do business and is in good
standing as a foreign corporation, partnership or limited liability company, as
the case may be, in all jurisdictions in which the nature or location of its
activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so has not had, or could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


(b)  Subsidiaries. Each of its direct and indirect Subsidiaries, the direct
owner of each such Subsidiary and its percentage ownership thereof, is set forth
on Schedule 12(b).
 
(c)  Capitalization; Voting Rights.
 
(i)  The authorized capital stock of the Parent, as of the date hereof consists
of 600,000,000 million shares, of which 500,000,000 are shares of Common Stock,
par value $0.00001 per share, 2,091,605 shares of which are issued and
outstanding, and 100,000,000 are shares of preferred stock, par value $0.00001
per share of which 15,580,932 shares of 10% Series A Convertible Preferred Stock
are issued and outstanding. The authorized, issued and outstanding capital stock
of each Subsidiary of each Company is set forth on Schedule 12(c).
 
(ii)  Except as disclosed on Schedule 12(c), other than: (i) the shares reserved
for issuance under the Parent’s stock option plans; and (ii) shares which may be
issued pursuant to this Agreement and the Ancillary Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Parent of any
of its securities. Except as disclosed on Schedule 12(c), neither the offer,
issuance or sale of any of the Notes or the Warrants or the issuance of any of
the Warrant Shares, nor the consummation of any transaction contemplated hereby
will result in a change in the price or number of any securities of the Parent
outstanding, under anti-dilution or other similar provisions contained in or
affecting any such securities.
 
(iii)  All issued and outstanding shares of the Parent’s Common Stock: (i) have
been duly authorized and validly issued and are fully paid and non-assessable;
and (ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.
 
(iv)  The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in the Parent’s Certificate of Incorporation (the
“Charter”). The Warrant Shares have been duly and validly reserved for issuance.
When issued in compliance with the provisions of this Agreement and the Parent’s
Charter, the Securities will be validly issued, fully paid and nonassessable,
and will be free of any liens or encumbrances; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed.
 
(d)  Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on its and its Subsidiaries’ part
(including their respective officers and directors) necessary for the
authorization of this Agreement and the Ancillary Agreements, the performance of
all of its and its Subsidiaries’ obligations hereunder and under the Ancillary
Agreements on the Closing Date and, the authorization, issuance and delivery of
the Notes and the Warrant has been taken or will be taken prior to the Closing
Date. This Agreement and the Ancillary Agreements, when executed and delivered
and to the extent it is a party thereto, will be its and its Subsidiaries’ valid
and binding obligations enforceable against each such Person in accordance with
their terms, except:
 
12

--------------------------------------------------------------------------------


(i)  as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
(ii)  general principles of equity that restrict the availability of equitable
or legal remedies.
 
The issuance of the Notes is not and will not be subject to any preemptive
rights or rights of first refusal that have not been properly waived or complied
with. The issuance of the Warrant and the subsequent exercise for Warrant Shares
is not and will not be subject to any preemptive rights or rights of first
refusal that have not been properly waived or complied with.
 
(e)  Liabilities. Neither it nor any of its Subsidiaries has any liabilities of
the type required to be disclosed in financial statements under GAAP, except
current liabilities incurred in the ordinary course of business and liabilities
disclosed in any Exchange Act Filings.
 
(f)  Agreements; Action. Except as set forth on Schedule 12(f) or as disclosed
in any Exchange Act Filings:
 
(i)  There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which it or any of its
Subsidiaries is a party or to its knowledge by which it is bound which may
involve: (i) obligations (contingent or otherwise) of, or payments to, it or any
of its Subsidiaries in excess of $50,000 (other than obligations of, or payments
to, it or any of its Subsidiaries arising from purchase or sale agreements
entered into in the ordinary course of business); or (ii) the transfer or
license of any patent, copyright, trade secret or other proprietary right to or
from it (other than licenses arising from the purchase of “off the shelf” or
other standard products); or (iii) provisions restricting the development,
manufacture or distribution of its or any of its Subsidiaries’ products or
services; or (iv) indemnification by it or any of its Subsidiaries with respect
to infringements of proprietary rights.
 
(ii)  Since December 31, 2005 (the “Balance Sheet Date”) neither it nor any of
its Subsidiaries has: (i) declared or paid any dividends, or authorized or made
any distribution upon or with respect to any class or series of its capital
stock; (ii) incurred any indebtedness for money borrowed or any other
liabilities (other than ordinary course obligations) individually in excess of
$50,000 or, in the case of indebtedness and/or liabilities individually less
than $50,000, in excess of $100,000 in the aggregate; (iii) made any loans or
advances to any Person not in excess, individually or in the aggregate, of
$100,000, other than ordinary advances for travel expenses; or (iv) sold,
exchanged or otherwise disposed of any of its assets or rights, other than the
sale of its Inventory in the ordinary course of business.
 
(iii)  For the purposes of subsections (i) and (ii) of this Section 12(f), all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same Person (including Persons it or any
of its applicable Subsidiaries has reason to believe are affiliated therewith or
with any Subsidiary thereof) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.
 
13

--------------------------------------------------------------------------------


(iv)  the Parent maintains disclosure controls and procedures (“Disclosure
Controls”) designed to ensure that information required to be disclosed by the
Parent in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized, and reported, within the time periods specified
in the rules and forms of the SEC.
 
(v)  The Parent makes and keeps books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of its assets. It maintains internal control over financial
reporting (“Financial Reporting Controls”) designed by, or under the supervision
of, its principal executive and principal financial officers, and effected by
its board of directors, management, and other personnel, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP, including
that:
 
(1)  transactions are executed in accordance with management’s general or
specific authorization;
 
(2)  unauthorized acquisition, use, or disposition of the Parent’s assets that
could have a material effect on the financial statements are prevented or timely
detected;
 
(3)  transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that its receipts and expenditures are
being made only in accordance with authorizations of the Parent’s management and
board of directors;
 
(4)  transactions are recorded as necessary to maintain accountability for
assets; and
 
(5)  the recorded accountability for assets is compared with the existing assets
at reasonable intervals, and appropriate action is taken with respect to any
differences.
 
(vi)  There is no weakness in any of its Disclosure Controls or Financial
Reporting Controls that is required to be disclosed in any of the Exchange Act
Filings, except as so disclosed.
 
(g)  Obligations to Related Parties. Except as set forth on Schedule 12(g),
neither it nor any of its Subsidiaries has any obligations to their respective
officers, directors, 10% or greater stockholders or employees other than:
 
(i)  for payment of salary or fees for services rendered and for bonus payments;
 
(ii)  reimbursement for reasonable expenses incurred on its or its Subsidiaries’
behalf;
 
(iii)  for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by its and its Subsidiaries’ Board of Directors, as applicable);
and
 
14

--------------------------------------------------------------------------------


(iv)  obligations listed in its and each of its Subsidiary’s financial
statements or disclosed in any of the Parent’s Exchange Act Filings.
 
Except as described above or set forth on Schedule 12(g), none of its officers,
directors or, to the best of its knowledge, key employees or stockholders, any
of its Subsidiaries or any members of their immediate families, are indebted to
it or any of its Subsidiaries, individually or in the aggregate, in excess of
$50,000 or have any direct or indirect ownership interest in any Person with
which it or any of its Subsidiaries is affiliated or with which it or any of its
Subsidiaries has a business relationship, or any Person which competes with it
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with it or any of its Subsidiaries. Except as described above, none of
its officers, directors or stockholders, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
it or any of its Subsidiaries and no agreements, understandings or proposed
transactions are contemplated between it or any of its Subsidiaries and any such
Person. Except as set forth on Schedule 12(g), neither it nor any of its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
Person.
 
(h)  Changes. Since the Balance Sheet Date, except as disclosed in any Exchange
Act Filing or in any Schedule to this Agreement or to any of the Ancillary
Agreements, there has not been:
 
(i)  any change in its or any of its Subsidiaries’ business, assets,
liabilities, condition (financial or otherwise), properties, operations or
prospects, which, individually or in the aggregate, has had, or could reasonably
be expected to have, a Material Adverse Effect;
 
(ii)  any resignation or termination of any of its or its Subsidiaries’
officers, key employees or groups of employees;
 
(iii)  any material change, except in the ordinary course of business, in its or
any of its Subsidiaries’ contingent obligations by way of guaranty, endorsement,
indemnity, warranty or otherwise;
 
(iv)  any damage, destruction or loss, whether or not covered by insurance,
which has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(v)  any waiver by it or any of its Subsidiaries of a valuable right or of a
material debt owed to it;
 
(vi)  any direct or indirect material loans made by it or any of its
Subsidiaries to any of its or any of its Subsidiaries’ stockholders, employees,
officers or directors, other than advances made in the ordinary course of
business;
 
(vii)  any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
15

--------------------------------------------------------------------------------


(viii)  any declaration or payment of any dividend or other distribution of its
or any of its Subsidiaries’ assets;
 
(ix)  any labor organization activity related to it or any of its Subsidiaries;
 
(x)  any debt, obligation or liability incurred, assumed or guaranteed by it or
any of its Subsidiaries, except those for immaterial amounts and for current
liabilities incurred in the ordinary course of business;
 
(xi)  any sale, assignment or transfer of any Intellectual Property or other
intangible assets;
 
(xii)  any change in any material agreement to which it or any of its
Subsidiaries is a party or by which either it or any of its Subsidiaries is
bound which, either individually or in the aggregate, has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
 
(xiii)  any other event or condition of any character that, either individually
or in the aggregate, has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; or
 
(xiv)  any arrangement or commitment by it or any of its Subsidiaries to do any
of the acts described in subsection (i) through (xiii) of this Section 12(h).
 
(i)  Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 12(i), it and each of its Subsidiaries has good and marketable title to
their respective properties and assets, and good title to its leasehold
interests, in each case subject to no Lien, other than Permitted Liens.
 
All facilities, Equipment, Fixtures, vehicles and other properties owned, leased
or used by it or any of its Subsidiaries are in good operating condition and
repair and are reasonably fit and usable for the purposes for which they are
being used. Except as set forth on Schedule 12(i), it and each of its
Subsidiaries is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.
 
(j)  Intellectual Property.
 
(i)  It and each of its Subsidiaries owns or possesses sufficient legal rights
to all Intellectual Property necessary for their respective businesses as now
conducted and, to its knowledge as presently proposed to be conducted, without
any known infringement of the rights of others. Except as set forth on Schedule
12(j), there are no outstanding options, licenses or agreements of any kind
relating to its or any of its Subsidiary’s Intellectual Property, nor is it or
any of its Subsidiaries bound by or a party to any options, licenses or
agreements of any kind with respect to the Intellectual Property of any other
Person other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products.
 
16

--------------------------------------------------------------------------------


(ii)  Neither it nor any of its Subsidiaries has received any written
communications alleging that it or any of its Subsidiaries has violated any of
the Intellectual Property or other proprietary rights of any other Person, nor
is it or any of its Subsidiaries aware of any basis therefor.
 
(iii)  Neither it nor any of its Subsidiaries believes it is or will be
necessary to utilize any inventions, trade secrets or proprietary information of
any of its employees made prior to their employment by it or any of its
Subsidiaries, except for inventions, trade secrets or proprietary information
that have been rightfully assigned to it or any of its Subsidiaries.
 
(k)  Compliance with Other Instruments. Except as set forth on Schedule 12(k),
neither it nor any of its Subsidiaries is in violation or default of (x) any
term of its Charter or Bylaws, or (y) any provision of any indebtedness,
mortgage, indenture, contract, agreement or instrument to which it is party or
by which it is bound or of any judgment, decree, order or writ, which violation
or default, in the case of this clause (y), has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. The execution, delivery and performance of and compliance with this
Agreement and the Ancillary Agreements to which it is a party, and the issuance
of the Notes and the other Securities each pursuant hereto and thereto, will
not, with or without the passage of time or giving of notice, result in any such
material violation, or be in conflict with or constitute a default under any
such term or provision, or result in the creation of any Lien upon any of its or
any of its Subsidiary’s properties or assets or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to it or any of its Subsidiaries, their businesses or
operations or any of their assets or properties.
 
(l)  Litigation. Except as set forth on Schedule 12(l), there is no action,
suit, proceeding or investigation pending or, to its knowledge, currently
threatened against it or any of its Subsidiaries that prevents it or any of its
Subsidiaries from entering into this Agreement or the Ancillary Agreements, or
from consummating the transactions contemplated hereby or thereby, or which has
had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, or could result in any change in its or
any of its Subsidiaries’ current equity ownership, nor is it aware that there is
any basis to assert any of the foregoing. Neither it nor any of its Subsidiaries
is a party to or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality. Except
as set forth on Schedule 12(l), there is no action, suit, proceeding or
investigation by it or any of its Subsidiaries currently pending or which it or
any of its Subsidiaries intends to initiate.
 
(m)  Tax Returns and Payments. It and each of its Subsidiaries has timely filed
all tax returns (federal, state and local) required to be filed by it. All taxes
shown to be due and payable on such returns, any assessments imposed, and all
other taxes due and payable by it and each of its Subsidiaries on or before the
Closing Date, have been paid or will be paid prior to the time they become
delinquent. Except as set forth on Schedule 12(m), neither it nor any of its
Subsidiaries has been advised:
 
(i)  that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or
 
17

--------------------------------------------------------------------------------


(ii)  of any adjustment, deficiency, assessment or court decision in respect of
its federal, state or other taxes.
 
Neither it nor any of its Subsidiaries has any knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.
 
(n)  Employees. Except as set forth on Schedule 12(n), neither it nor any of its
Subsidiaries has any collective bargaining agreements with any of its employees.
There is no labor union organizing activity pending or, to its knowledge,
threatened with respect to it or any of its Subsidiaries. Except as disclosed in
the Exchange Act Filings or on Schedule 12(n), neither it nor any of its
Subsidiaries is a party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement. To its knowledge, none of its or any of its Subsidiaries’ employees,
nor any consultant with whom it or any of its Subsidiaries has contracted, is in
violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, it or any of its Subsidiaries because of
the nature of the business to be conducted by it or any of its Subsidiaries; and
to its knowledge the continued employment by it and its Subsidiaries of their
present employees, and the performance of its and its Subsidiaries contracts
with its independent contractors, will not result in any such violation. Neither
it nor any of its Subsidiaries is aware that any of its or any of its
Subsidiaries’ employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency that would
interfere with their duties to it or any of its Subsidiaries. Neither it nor any
of its Subsidiaries has received any notice alleging that any such violation has
occurred. Except for employees who have a current effective employment agreement
with it or any of its Subsidiaries, none of its or any of its Subsidiaries’
employees has been granted the right to continued employment by it or any of its
Subsidiaries or to any material compensation following termination of employment
with it or any of its Subsidiaries. Except as set forth on Schedule 12(n),
neither it nor any of its Subsidiaries is aware that any officer, key employee
or group of employees intends to terminate his, her or their employment with it
or any of its Subsidiaries, as applicable, nor does it or any of its
Subsidiaries have a present intention to terminate the employment of any
officer, key employee or group of employees.
 
(o)  Registration Rights and Voting Rights. Except as set forth on
Schedule 12(o) and except as disclosed in Exchange Act Filings, neither it nor
any of its Subsidiaries is presently under any obligation, and neither it nor
any of its Subsidiaries has granted any rights, to register any of its or any of
its Subsidiaries’ presently outstanding securities or any of its securities that
may hereafter be issued. Except as set forth on Schedule 12(o) and except as
disclosed in Exchange Act Filings, to its knowledge, none of its or any of its
Subsidiaries’ stockholders has entered into any agreement with respect to its or
any of its Subsidiaries’ voting of equity securities.
 
(p)  Compliance with Laws; Permits. Except as set forth in Schedule 12(p),
neither it nor any of its Subsidiaries is in violation of the Sarbanes-Oxley Act
of 2002 or any SEC related regulation or rule or any rule of the Principal
Market promulgated thereunder or any other applicable statute, rule, regulation,
order or restriction of any domestic or foreign government or
 
18

--------------------------------------------------------------------------------


 
any instrumentality or agency thereof in respect of the conduct of its business
or the ownership of its properties which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement or any Ancillary Agreement and the issuance of any of the Securities,
except such as have been duly and validly obtained or filed, or with respect to
any filings that must be made after the Closing Date, as will be filed in a
timely manner. It and each of its Subsidiaries has all material franchises,
permits, licenses and any similar authority necessary for the conduct of its
business as now being conducted by it, the lack of which could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(q)  Environmental and Safety Laws. Neither it nor any of its Subsidiaries is in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. Except as set forth on Schedule 12(q), no Hazardous
Materials (as defined below) are used or have been used, stored, or disposed of
by it or any of its Subsidiaries or, to its knowledge, by any other Person on
any property owned, leased or used by it or any of its Subsidiaries. For the
purposes of the preceding sentence, “Hazardous Materials” shall mean:
 
(i)  materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; and
 
(ii)  any petroleum products or nuclear materials.
 
(r)  Valid Offering. Assuming the accuracy of the representations and warranties
of Laurus contained in this Agreement, the offer and issuance of the Securities
will be exempt from the registration requirements of the Securities Act of 1933,
as amended (the “Securities Act”), and will have been registered or qualified
(or are exempt from registration and qualification) under the registration,
permit or qualification requirements of all applicable state securities laws.
 
(s)  Full Disclosure. It and each of its Subsidiaries has provided or made
available to Laurus all information requested by Laurus, including the Exchange
Act Filings, in connection with Laurus’ decision to enter into this Agreement,
including all material information each Company and its Subsidiaries believe is
reasonably necessary to make such investment decision. Neither this Agreement,
the Ancillary Agreements nor the schedules hereto and thereto, contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. Any financial projections
and other estimates provided to Laurus by it or any of its Subsidiaries were
based on its and its Subsidiaries’ experience in the industry and on assumptions
of fact and opinion as to future events which it or any of its Subsidiaries, at
the date of the issuance of such projections or estimates, believed to be
reasonable.
 
19

--------------------------------------------------------------------------------


(t)  Insurance. It and each of its Subsidiaries has general commercial, product
liability, fire and casualty insurance policies with coverages which it believes
are customary for companies similarly situated to it and its Subsidiaries in the
same or similar business.
 
(u)  SEC Reports and Financial Statements. Except as set forth on
Schedule 12(u), it and each of its Subsidiaries has filed all proxy statements,
reports and other documents required to be filed by it under the Exchange Act.
Laurus has had access to copies of: (i) its Annual Report on Form 10-K for its
fiscal year ended June 30, 2005, as amended; and (ii) its Quarterly Reports on
Form 10-Q for its fiscal quarters ended September 30, 2005, December 31, 2005,
and March 31, 2006, as amended, and the Form 8-K filings which it has made since
July 1, 2005 to date, as such reports may have been amended (collectively, the
“SEC Reports”). Except as set forth on Schedule 12(u), each SEC Report, as
amended, was, at the time of the filing of the latest amendment to it, in
substantial compliance with the requirements of its respective form and none of
the SEC Reports, as amended, nor the financial statements (and the notes
thereto) included in the SEC Reports, as amended, as of the filing date of their
latest respective amendment, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed) and fairly present in all
material respects the financial condition, the results of operations and cash
flows of the Parent and its Subsidiaries, on a consolidated basis, as of, and
for, the periods presented in each such SEC Report, as amended.
 
(v)  Listing. The Parent’s Common Stock is listed or quoted, as applicable, on
the Principal Market and satisfies all requirements for the continuation of such
listing or quotation, as applicable, and the Parent shall do all things
necessary for the continuation of such listing or quotation, as applicable. The
Parent has not received any notice that its Common Stock will be delisted from,
or no longer quoted on, as applicable, the Principal Market or that its Common
Stock does not meet all requirements for such listing or quotation, as
applicable.
 
(w)  No Integrated Offering. Neither it, nor any of its Subsidiaries nor any of
its Affiliates, nor any Person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any Ancillary Agreement to be
integrated with prior offerings by it for purposes of the Securities Act which
would prevent it from issuing the Securities pursuant to Rule 506 under the
Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will it or any of its Affiliates or Subsidiaries take any action
or steps that would cause the offering of the Securities to be integrated with
other offerings.
 
(x)  Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. Neither it nor any of its Subsidiaries will issue any stop
transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.
 
20

--------------------------------------------------------------------------------


(y)  Dilution. It specifically acknowledges that the Parent’s obligation to
issue the Warrant and the Warrant Shares is binding upon the Parent and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Parent.
 
(z)  Patriot Act. It certifies that, to the best of its knowledge, neither it
nor any of its Subsidiaries has been designated, nor is or shall be owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224. It
hereby acknowledges that Laurus seeks to comply with all applicable laws
concerning money laundering and related activities. In furtherance of those
efforts, it hereby represents, warrants and covenants that: (i) none of the cash
or property that it or any of its Subsidiaries will pay or will contribute to
Laurus has been or shall be derived from, or related to, any activity that is
deemed criminal under United States law; and (ii) no contribution or payment by
it or any of its Subsidiaries to Laurus, to the extent that they are within its
or any such Subsidiary’s control shall cause Laurus to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001. It shall promptly notify
Laurus if any of these representations, warranties and covenants ceases to be
true and accurate regarding it or any of its Subsidiaries. It shall provide
Laurus with any additional information regarding it and each Subsidiary thereof
that Laurus deems necessary or convenient to ensure compliance with all
applicable laws concerning money laundering and similar activities. It
understands and agrees that if at any time it is discovered that any of the
foregoing representations, warranties and covenants are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
or similar activities, Laurus may undertake appropriate actions to ensure
compliance with applicable law or regulation, including but not limited to
segregation and/or redemption of Laurus’ investment in it. It further
understands that Laurus may release confidential information about it and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if Laurus, in its sole discretion, determines that it is in the best
interests of Laurus in light of relevant rules and regulations under the laws
set forth in subsection (ii) above.
 
(aa)  Company Name; Locations of Offices, Records and Collateral.
Schedule 12(aa) sets forth each Company’s name as it appears in official filings
in the state of its organization, the type of entity of each Company, the
organizational identification number issued by each Company’s state of
organization or a statement that no such number has been issued, each Company’s
state of organization, and the location of each Company’s chief executive
office, corporate offices, warehouses, other locations of Collateral and
locations where records with respect to Collateral are kept (including in each
case the county of such locations) and, except as set forth in such Schedule
12(aa), such locations have not changed during the preceding twelve months. As
of the Closing Date, during the prior five years, except as set forth in
Schedule 12(aa), no Company has been known as or conducted business in any other
name (including trade names). Each Company has only one state of organization.
 
(bb)  ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (i) to
the Company's knowledge, neither it nor any of its Subsidiaries has engaged in
any Prohibited Transactions (as defined in Section 406 of ERISA and Section 4975
of the Code) with respect to any of their respective employee benefit plans;
(ii) it and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its employee benefit
plans; (iii) neither it nor any of its Subsidiaries has any knowledge of any
event or occurrence which would result in the Pension Benefit Guaranty
Corporation terminating any of its employee benefit plans under Title IV of
ERISA; (iv) neither it nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any employee benefit plan
existing for the benefit of persons other than its employee benefit plans or
those of any of its Subsidiaries; and (v) neither it nor any of its Subsidiaries
has withdrawn, completely or partially, from any multi-employer pension plan so
as to incur liability under the Multiemployer Pension Plan Amendments Act of
1980.
 
21

--------------------------------------------------------------------------------


13.  Covenants. Each Company, as applicable, covenants and agrees with Laurus as
follows:
 
(a)  Stop-Orders. It shall advise Laurus, promptly after it receives notice of
issuance by the SEC, any state securities commission or any other regulatory
authority of any stop order or of any order preventing or suspending any
offering of any securities of the Parent, or of the suspension of the
qualification of the Common Stock of the Parent for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.
 
(b)  Listing. It shall promptly secure the listing or quotation, as applicable,
of the shares of Common Stock issuable exercise of the Warrants on the Principal
Market upon which shares of Common Stock are listed or quoted, as applicable,
(subject to official notice of issuance) and shall maintain such listing or
quotation, as applicable, so long as any other shares of Common Stock shall be
so listed or quoted, as applicable. The Parent shall maintain the listing or
quotation, as applicable, of its Common Stock on the OTC Bulletin Board or other
Principal Market, and will comply in all material respects with the Parent’s
reporting, filing and other obligations under the bylaws or rules of the
National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable.
 
(c)  Market Regulations. If applicable, it shall notify the SEC, NASD and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to Laurus and
promptly provide copies thereof to Laurus.
 
(d)  Reporting Requirements. It shall timely file with the SEC all reports
required to be filed pursuant to the Exchange Act and refrain from terminating
its status as an issuer required by the Exchange Act to file reports thereunder
even if the Exchange Act or the rules or regulations thereunder would permit
such termination.
 
(e)  Use of Funds. It shall use the proceeds of the Loans only (i) to
irrevocably repay in full all outstanding obligations of the Company to Prestige
Capital Corporation, to make regularly scheduled payments on the Existing
Indebtedness (including accrued but unpaid amounts) and on certain existing
loans set forth on Schedule 13(e) , (ii) for general working capital purposes
and to pay certain payables that are determined to be critical by the Company,
and (iii) for capital expenditures relating to its business, including leasehold
improvements and tooling purchases.
 
22

--------------------------------------------------------------------------------


(f)  Access to Facilities. It shall, and shall cause each of its Subsidiaries
to, permit any representatives designated by Laurus (or any successor of
Laurus), upon reasonable prior notice (not less than 48 hours notice), during
normal business hours, not more than two times per year (unless the aggregate
amount of Loans outstanding at such time shall exceed the Formula Amount), at
Company’s expense and accompanied by a representative of Company Agent (provided
that no such prior notice shall be required to be given and no such
representative shall be required to accompany Laurus in the event Laurus
believes such access is necessary to preserve or protect the Collateral or
following the occurrence and during the continuance of an Event of Default), to:
 
(i)  visit and inspect any of its or any such Subsidiary’s properties;
 
(ii)  examine its or any such Subsidiary’s corporate and financial records
(unless such examination is not permitted by federal, state or local law or by
contract) and make copies thereof or extracts therefrom; and
 
(iii)  discuss its or any such Subsidiary’s affairs, finances and accounts with
its or any such Subsidiary’s directors, officers and Accountants.
 
In compliance with Regulation FD under the federal securities laws, Laurus
acknowledges that its has signed a confidentiality agreement with respect to the
Company and its Subsidiaries and that such agreement will apply to the Company’s
and its Subsidiaries’ disclosure of any material, non-public information to
Laurus.
 
(g)  Taxes. It shall, and shall cause each of its Subsidiaries to, promptly pay
and discharge, or cause to be paid and discharged, when due and payable, all
lawful taxes, assessments and governmental charges or levies imposed upon it and
its Subsidiaries’ income, profits, property or business, as the case may be;
provided, however, that any such tax, assessment, charge or levy need not be
paid currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the Lien priority of Laurus in the
Collateral, and (iii) if it and/or such Subsidiary, as applicable, shall have
set aside on its and/or such Subsidiary’s books adequate reserves with respect
thereto in accordance with GAAP; and provided, further, that it shall, and shall
cause each of its Subsidiaries to, pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.
 
(h)  Insurance. It shall bear the full risk of loss from any loss of any nature
whatsoever with respect to the Collateral. It and each of its Subsidiaries shall
keep its assets which are of an insurable character insured by financially sound
and reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in similar business similarly situated
as it and its Subsidiaries; and it and its Subsidiaries shall maintain, with
financially sound and reputable insurers, insurance against other hazards and
risks and liability to persons and property to the extent and in the manner
which it and/or such Subsidiary thereof reasonably believes is customary for
companies in similar business similarly situated as it and its Subsidiaries and
to the extent available on commercially reasonable terms. It and each of its
Subsidiaries will jointly and severally bear the full risk of loss from any loss
of any
 
23

--------------------------------------------------------------------------------


 
nature whatsoever with respect to the assets pledged to Laurus as security for
its obligations hereunder and under the Ancillary Agreements. Except as set
forth in Schedule 13(h), at its own cost and expense in amounts and with
carriers reasonably acceptable to Laurus, it and each of its Subsidiaries shall
(i) keep all their insurable properties and properties in which they have an
interest insured against the hazards of fire, flood, sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and for
such amounts, as is customary in the case of companies engaged in businesses
similar to it or the respective Subsidiary’s including business interruption
insurance; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to it and its Subsidiaries’ insuring
against larceny, embezzlement or other criminal misappropriation of insured’s
officers and employees who may either singly or jointly with others at any time
have access to its or any of its Subsidiaries assets or funds either directly or
through governmental authority to draw upon such funds or to direct generally
the disposition of such assets; (iii) maintain public and product liability
insurance against claims for personal injury, death or property damage suffered
by others; (iv) maintain all such worker’s compensation or similar insurance as
may be required under the laws of any state or jurisdiction in which it or any
of its Subsidiaries is engaged in business; and (v) furnish Laurus with
(x) copies of all policies and evidence of the maintenance of such policies at
least thirty (30) days before any expiration date, (y) excepting its and its
Subsidiaries’ workers’ compensation policy, endorsements to such policies naming
Laurus as “co-insured” or “additional insured” and appropriate loss payable
endorsements in form and substance satisfactory to Laurus, naming Laurus as
lenders loss payee, and (z) evidence that as to Laurus the insurance coverage
shall not be impaired or invalidated by any act or neglect of any Company or any
of its Subsidiaries and the insurer will provide Laurus with at least thirty
(30) days notice prior to cancellation. It shall instruct the insurance carriers
that in the event of any loss thereunder, the carriers shall make payment for
such loss to Laurus and not to any Company or any of its Subsidiaries and Laurus
jointly. If any insurance losses are paid by check, draft or other instrument
payable to any Company and/or any of its Subsidiaries and Laurus jointly, Laurus
may endorse, as applicable, such Company’s and/or any of its Subsidiaries’ name
thereon and do such other things as Laurus may deem advisable to reduce the same
to cash. Laurus is hereby authorized to adjust and compromise claims. All loss
recoveries received by Laurus upon any such insurance may be applied to the
Obligations, in such order as Laurus in its sole discretion shall determine or
shall otherwise be delivered to Company Agent for the benefit of the applicable
Company and/or its Subsidiaries. Any surplus shall be paid by Laurus to Company
Agent for the benefit of the applicable Company and/or its Subsidiaries, or
applied as may be otherwise required by law. Any deficiency thereon shall be
paid, as applicable, by Companies and their Subsidiaries to Laurus, on demand.
 
(i)  Intellectual Property. It shall, and shall cause each of its Subsidiaries
to, maintain in full force and effect its corporate existence, rights and
franchises and all licenses and other rights to use Intellectual Property owned
or possessed by it and reasonably deemed to be necessary to the conduct of its
business.
 
(j)  Properties. It shall, and shall cause each of its Subsidiaries to, keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and it shall, and shall cause
each of its Subsidiaries to, at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could reasonably be expected to have a Material Adverse
Effect.
 
24

--------------------------------------------------------------------------------


(k)  Confidentiality. It shall not, and shall not permit any of its Subsidiaries
to, disclose, and will not include in any public announcement, the name of
Laurus, unless expressly agreed to by Laurus or unless and until such disclosure
is required by law or applicable regulation, and then only to the extent of such
requirement. Notwithstanding the foregoing, each Company and its Subsidiaries
may disclose Laurus’ identity and the terms of this Agreement to its current and
prospective debt and equity financing sources and in a Form 8-K filing with the
SEC, and may file a copy of this Agreement with the SEC and otherwise describe
this Agreement in its future SEC filings.
 
(l)  Required Approvals. It shall not, and shall not permit any of its
Subsidiaries to, without the prior written consent of Laurus, (i) create, incur,
assume or suffer to exist any indebtedness (exclusive of trade debt) whether
secured or unsecured other than each Company’s indebtedness to Laurus and as set
forth on Schedule 13(l)(i) attached hereto and made a part hereof; (ii) cancel
any debt owing to it in excess of $250,000 in the aggregate during any 12 month
period; (iii) assume, guarantee, endorse or otherwise become directly or
contingently liable in connection with any obligations of any other Person,
except the endorsement of negotiable instruments by it or its Subsidiaries for
deposit or collection or similar transactions in the ordinary course of
business; (iv) (1)directly or indirectly declare, pay or make any dividend or
distribution on any class of its Stock provided, however, that the Company may
make regularly scheduled payments and distributions on its Preferred Stock in
accordance with Schedule 13 (l)(iv) if no Event of Default shall exist
immediately prior to, or after giving effect to any such proposed payment or
distribution or (2) apply any of its funds, property or assets to the purchase,
redemption or other retirement of any of its or its Subsidiaries’ Stock
outstanding on the date hereof or (3) issue any Preferred Stock that is
convertible at a variable rate but lacks a minimum conversion price; (v)
purchase or hold beneficially any Stock or other securities or evidences of
indebtedness of, make or permit to exist any loans or advances to, or make any
investment or acquire any interest whatsoever in, any other Person, including
any partnership or joint venture, except (x) travel advances, (y) loans to its
and its Subsidiaries’ officers and employees not exceeding at any one time an
aggregate of $10,000, and (z) loans to its existing Subsidiaries so long as such
Subsidiaries are designated as either a co-borrower hereunder or has entered
into such guaranty and security documentation required by Laurus, including,
without limitation, to grant to Laurus a first priority perfected security
interest in substantially all of such Subsidiary’s assets to secure the
Obligations; (vi) create or permit to exist any Subsidiary, other than any
Subsidiary in existence on the date hereof and listed in Schedule 12(b) unless
such new Subsidiary is a wholly-owned Subsidiary and is designated by Laurus as
either a co-borrower or guarantor hereunder and such Subsidiary shall have
entered into all such documentation required by Laurus, including, without
limitation, to grant to Laurus a first priority perfected security interest in
substantially all of such Subsidiary’s assets to secure the Obligations; (vii)
except as set forth in Schedule 13(l)(vii), directly or indirectly, prepay any
indebtedness (other than to Laurus and in the ordinary course of business), or
repurchase, redeem, retire or otherwise acquire any indebtedness (other than to
Laurus and in the ordinary course of business) except to make scheduled payments
of principal and interest thereof; (viii) enter into any merger, consolidation
or other reorganization with or into any other Person or acquire all or a
portion of the assets or Stock of any Person or permit any other Person to
consolidate with or merge with it, unless (1) such Company is the
 
25

--------------------------------------------------------------------------------


 
surviving entity of such merger or consolidation, (2) no Event of Default shall
exist immediately prior to and after giving effect to such merger or
consolidation, (3) such Company shall have provided Laurus copies of all
documentation relating to such merger or consolidation and (4) such Company
shall have provided Laurus with at least thirty (30) days’ prior written notice
of such merger or consolidation; (ix) materially change the nature of the
business in which it is presently engaged; (x) become subject to (including,
without limitation, by way of amendment to or modification of) any agreement or
instrument which by its terms would (under any circumstances) restrict its or
any of its Subsidiaries’ right to perform the provisions of this Agreement or
any of the Ancillary Agreements; (xi) change its fiscal year or make any
material changes in accounting treatment and reporting practices without prior
written notice to Laurus except as required by GAAP or in the tax reporting
treatment or except as required by law; (xii) except as set forth on Schedule
13(xii), enter into any transaction with any employee, director or Affiliate,
except in the ordinary course on arms-length terms; (xiii) bill Accounts under
any name except the present name of such Company; or (xiv) sell, lease, transfer
or otherwise dispose of any of its properties or assets, or any of the
properties or assets of its Subsidiaries, except for (1) the sale of Inventory
in the ordinary course of business and (2) the disposition or transfer in the
ordinary course of business during any fiscal year of obsolete and worn-out
Equipment and only to the extent that (x) the proceeds of any such disposition
are used to acquire replacement Equipment which is subject to Laurus’ first
priority security interest or are used to repay Loans or to pay general
corporate expenses, or (y) following the occurrence of an Event of Default which
continues to exist, the proceeds of which are remitted to Laurus to be held as
cash collateral for the Obligations.
 
(m)  Reissuance of Securities. The Parent shall reissue certificates
representing the Securities without the legends set forth in Section 39 below at
such time as:
 
(i)  the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or
 
(ii)  upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.
 
The Parent agrees to cooperate with Laurus in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Parent and its counsel receive reasonably
requested representations from Laurus and broker, if any.
 
(n)  Opinion. On the Closing Date, it shall deliver to Laurus an opinion
reasonably acceptable to Laurus from each Company’s legal counsel. Each Company
will provide, at the Companies’ joint and several expense, such other legal
opinions in the future as are reasonably necessary for the exercise of the
Warrant.
 
(o)  Legal Name, etc. It shall not, without providing Laurus with 30 days prior
written notice, change (i) its name as it appears in the official filings in the
state of its organization, (ii) the type of legal entity it is, (iii) its
organization identification number, if any, issued by its state of organization,
(iv) its state of organization or (v) amend its certificate of incorporation,
by-laws or other organizational document.
 
26

--------------------------------------------------------------------------------


(p)  Compliance with Laws. The operation of each of its and each of its
Subsidiaries’ business is and shall continue to be in compliance in all material
respects with all applicable federal, state and local laws, rules and
ordinances, including to all laws, rules, regulations and orders relating to
taxes, payment and withholding of payroll taxes, employer and employee
contributions and similar items, securities, employee retirement and welfare
benefits, employee health and safety and environmental matters.
 
(q)  Notices. It and each of its Subsidiaries shall promptly inform Laurus in
writing of: (i) the commencement of all proceedings and investigations by or
before and/or the receipt of any notices from, any governmental or
nongovernmental body and all actions and proceedings in any court or before any
arbitrator against or in any way concerning any event which could reasonably be
expected to have singly or in the aggregate, a Material Adverse Effect; (ii) any
change which has had, or could reasonably be expected to have, a Material
Adverse Effect; (iii) any Event of Default or Default; and (iv) any default or
any event which with the passage of time or giving of notice or both would
constitute a default under any agreement for the payment of money to which it or
any of its Subsidiaries is a party or by which it or any of its Subsidiaries or
any of its or any such Subsidiary’s properties may be bound the breach of which
would have a Material Adverse Effect.
 
(r)  Margin Stock. It shall not permit any of the proceeds of the Loans made
hereunder to be used directly or indirectly to “purchase” or “carry” “margin
stock” or to repay indebtedness incurred to “purchase” or “carry” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.
 
(s)  Offering Restrictions. Except as previously disclosed in the SEC Reports or
in the Exchange Act Filings, or stock or stock options granted to its employees
or directors, neither it nor any of its Subsidiaries shall, prior to the full
repayment of the Secured Non-Convertible Term Note(together with all accrued and
unpaid interest and fees related thereto), (x) enter into any equity line of
credit agreement or similar agreement or (y) issue, or enter into any agreement
to issue, any securities with an unlimited variable/floating conversion and/or
pricing feature (commonly known as a “floorless convertible”) which are or could
be (by conversion or registration) free-trading securities (i.e. common stock
subject to a registration statement).
 
(t)  Authorization and Reservation of Warrant Shares. The Parent shall at all
times have authorized and reserved a sufficient number of shares of Common Stock
to provide for the exercise of the Warrants.
 
(u)  Prohibition of Amendments to Subordinated Debt Documentation. It shall not,
without the prior written consent of Laurus, amend, modify or in any way alter
the terms of any of the Subordinated Debt Documentation
 
(v)  Prohibition of Grant of Collateral for Subordinated Debt Documentation.
Except as set forth in Schedule 13(v), it shall not, without the prior written
consent of Laurus, grant or permit any of its Subsidiaries to grant to any
Person any Collateral of such Company or any collateral of any of its
Subsidiaries as security for any obligation arising under the Subordinated Debt
Documentation.
 
27

--------------------------------------------------------------------------------


(w)  Prohibitions of Payment Under Subordinated Debt Documentation. Neither it
nor any of its Subsidiaries shall, without the prior written consent of Laurus,
make any payments in respect of the indebtedness evidenced by the Subordinated
Debt Documentation, other than as expressly permitted by the terms thereof.
 
(x)   Prohibitions of Cash Payments Under Preferred Stock. Neither it nor any of
its Subsidiaries shall without the prior written consent of Laurus make any cash
payment in respect of the Preferred Stock.
 
14.  Further Assurances. At any time and from time to time, upon the written
request of Laurus and at the sole expense of Companies, each Company shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as Laurus may request (a) to obtain the
full benefits of this Agreement and the Ancillary Agreements, (b) to protect,
preserve and maintain Laurus’ rights in the Collateral and under this Agreement
or any Ancillary Agreement, and/or (c) to enable Laurus to exercise all or any
of the rights and powers herein granted or in any Ancillary Agreement.
 
15.  Representations, Warranties and Covenants of Laurus. Laurus hereby
represents, warrants and covenants (which such representations, warranties and
covenants are also hereby made in respect of the Warrant) to each Company as
follows:
 
(a)  Requisite Power and Authority. Laurus has all necessary power and authority
under all applicable provisions of law to execute and deliver this Agreement and
the Ancillary Agreements and to carry out their provisions. All corporate action
on Laurus’ part required for the lawful execution and delivery of this Agreement
and the Ancillary Agreements have been or will be effectively taken prior to the
Closing Date. Upon their execution and delivery, this Agreement and the
Ancillary Agreements shall be valid and binding obligations of Laurus,
enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and (b) as limited by
general principles of equity that restrict the availability of equitable and
legal remedies.
 
(b)  Investment Representations. Laurus understands that the Securities are
being offered and sold pursuant to an exemption from registration contained in
the Securities Act based in part upon Laurus’ representations contained in this
Agreement, including, without limitation, that Laurus is an “accredited
investor” within the meaning of Regulation D under the Securities Act. Laurus
has received or has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the Notes to be issued to it under this Agreement and the Securities acquired by
it upon the exercise of the Warrants.
 
(c)  Laurus Bears Economic Risk. Laurus has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Parent so that it is capable of evaluating the merits and risks
of its investment in the Parent and has the capacity to protect its own
interests. Laurus must bear the economic risk of this investment until the
Securities are sold pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an exemption from registration is available.
 
28

--------------------------------------------------------------------------------


(d)  Investment for Own Account. The Securities are being issued to Laurus for
its own account for investment only, and not as a nominee or agent and not with
a view towards or for resale in connection with their distribution.
 
(e)  Laurus Can Protect Its Interest. Laurus represents that by reason of its,
or of its management’s, business and financial experience, Laurus has the
capacity to evaluate the merits and risks of its investment in the Notes, and
the Securities and to protect its own interests in connection with the
transactions contemplated in this Agreement, and the Ancillary Agreements.
Further, Laurus is aware of no publication of any advertisement in connection
with the transactions contemplated in the Agreement or the Ancillary Agreements.
 
(f)  Accredited Investor. Laurus represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.
 
(g)  Shorting. Neither Laurus nor any of its Affiliates or investment partners
has, will, or will cause any Person, to engage in “short sales” of the Parent’s
Common Stock as long as any Note shall be outstanding.
 
(h)  Patriot Act. Laurus certifies that, to the best of Laurus’ knowledge,
Laurus has not been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224. Laurus seeks to comply with all
applicable laws concerning money laundering and related activities. In
furtherance of those efforts, Laurus hereby represents, warrants and covenants
that: (i) none of the cash or property that Laurus will use to make the Loans
has been or shall be derived from, or related to, any activity that is deemed
criminal under United States law; and (ii) no disbursement by Laurus to any
Company to the extent within Laurus’ control, shall cause Laurus to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. Laurus shall
promptly notify the Company Agent if any of these representations ceases to be
true and accurate regarding Laurus. Laurus agrees to provide the Company any
additional information regarding Laurus that the Company deems necessary or
convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities. Laurus understands and agrees that if at any
time it is discovered that any of the foregoing representations are incorrect,
or if otherwise required by applicable law or regulation related to money
laundering similar activities, Laurus shall undertake appropriate actions to
ensure compliance with applicable law or regulation. Laurus further understands
that the Parent may release information about Laurus and, if applicable, any
underlying beneficial owners, to proper authorities if the Parent, in its sole
discretion, determines that it is in the best interests of the Parent in light
of relevant rules and regulations under the laws set forth in subsection (ii)
above.
 
(i)  Limitation on Acquisition of Common Stock. Notwithstanding anything to the
contrary contained in this Agreement, any Ancillary Agreement, or any document,
instrument or agreement entered into in connection with any other transaction
entered into by and between Laurus and any Company (and/or Subsidiaries or
Affiliates of any Company), Laurus shall not acquire stock in the Parent
(including, without limitation, pursuant to a contract to purchase, by
exercising an option or warrant, by converting any other security or instrument,
by acquiring or exercising any other right to acquire, shares of stock or other
security convertible into shares of
 
29

--------------------------------------------------------------------------------


stock in the Parent, or otherwise, and such options, warrants, conversion or
other rights shall not be exercisable) to the extent such stock acquisition
would cause any interest (including any original issue discount) payable by any
Company to Laurus not to qualify as portfolio interest, within the meaning of
Section 881(c)(2) of the Internal Revenue Code of 1986, as amended (the “Code”)
by reason of Section 881(c)(3) of the Code, taking into account the constructive
ownership rules under Section 871(h)(3)(C) of the Code (the “Stock Acquisition
Limitation”). The Stock Acquisition Limitation shall automatically become null
and void without any notice to any Company upon the earlier to occur of either
(a) the Parent’s delivery to Laurus of a Notice of Redemption (as defined in the
Notes) or (b) the existence of an Event of Default at a time when the average
closing price of the Common Stock as reported by Bloomberg, L.P. on the
Principal Market for the immediately preceding five trading days is greater than
or equal to 150% of the Exercise Price (as defined in the Warrant).
 
16.  Power of Attorney. Each Company hereby appoints Laurus, or any other Person
whom Laurus may designate as such Company’s attorney, with power to: (i) endorse
such Company’s name on any checks, notes, acceptances, money orders, drafts or
other forms of payment or security that may come into Laurus’ possession; (ii)
sign such Company’s name on any invoice or bill of lading relating to any
Accounts, drafts against Account Debtors, schedules and assignments of Accounts,
notices of assignment, financing statements and other public records,
verifications of Account and notices to or from Account Debtors; (iii) verify
the validity, amount or any other matter relating to any Account by mail,
telephone, telegraph or otherwise with Account Debtors; (iv) do all things
necessary to carry out this Agreement, any Ancillary Agreement and all related
documents; and (v) on or after the occurrence and during the continuation of an
Event of Default, notify the post office authorities to change the address for
delivery of such Company’s mail to an address designated by Laurus, and to
receive, open and dispose of all mail addressed to such Company. Each Company
hereby ratifies and approves all acts of the attorney. Neither Laurus, nor the
attorney will be liable for any acts or omissions or for any error of judgment
or mistake of fact or law, except for gross negligence or willful misconduct.
This power, being coupled with an interest, is irrevocable so long as Laurus has
a security interest and until the Obligations have been fully satisfied.
 
17.  Term of Agreement. Laurus’ agreement to make Loans and extend financial
accommodations under and in accordance with the terms of this Agreement or any
Ancillary Agreement shall continue in full force and effect until the expiration
of the Term. At Laurus’ election following the occurrence of an Event of
Default, Laurus may terminate this Agreement. The termination of the Agreement
shall not affect any of Laurus’ rights hereunder or any Ancillary Agreement and
the provisions hereof and thereof shall continue to be fully operative until all
transactions entered into, rights or interests created and the Obligations have
been irrevocably disposed of, concluded or liquidated. Notwithstanding the
foregoing, this Agreement may be terminated by the Company prior to the
expiration of the Term and Laurus shall release its security interests promptly
upon full and irrevocable payment to it by the Companies of all Obligations and
payment to Laurus of an early termination fee in an amount equal to (1) five
percent (5%) of the Capital Availability Amount if such payment occurs prior to
the first anniversary of the Closing Date and (2) four percent (4.0%) of the
Capital Availability Amount if such termination occurs thereafter during the
Term.
 
18.  Termination of Lien. The Liens and rights granted to Laurus hereunder and
any Ancillary Agreements and the financing statements filed in connection
herewith or therewith shall continue in full force and effect, notwithstanding
the termination of this
 
30

--------------------------------------------------------------------------------


Agreement or the fact that any Company’s account may from time to time be
temporarily in a zero or credit position, until all of the Obligations have been
indefeasibly paid or performed in full after the termination of this Agreement.
Laurus shall not be required to send termination statements to any Company, or
to file them with any filing office, unless and until this Agreement and the
Ancillary Agreements shall have been terminated in accordance with their terms
and all Obligations indefeasibly paid in full in immediately available funds.
 
19.  Events of Default. The occurrence of the following shall constitute an
“Event of Default” :
 
(a)  failure to make payment of any of the Obligations when required hereunder,
and, in any such case, such failure shall continue for a period of five (5)
Business Days following the date upon which such payment was due;
 
(b)  failure by any Company or any of its Subsidiaries to pay any taxes when due
unless such taxes are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been provided on such Company’s
and/or such Subsidiary’s books, which failure shall continue without remedy for
a period of 30 days after notice from such tax authority to the Company;
 
(c)  failure to perform under, and/or committing any breach of, in any material
respect, this Agreement or any covenant contained herein, which failure or
breach shall continue without remedy for a period of 30 days after the
occurrence thereof;
 
(d)  any representation, warranty or statement made by any Company or any of its
Subsidiaries hereunder or in any Ancillary Agreement should prove to be false in
any material respect on the date as of which made or deemed made;
 
(e)  the occurrence of any default (or similar term) in the observance or
performance of any agreement filed by the Company with the SEC as a “material
agreement” (including, without limitation, the indebtedness evidenced by the
Subordinated Debt Documentation), the effect of which default is to cause, or
permit the holder or holders of such indebtedness or beneficiary or
beneficiaries of such contingent obligation to cause, such indebtedness to
become due prior to its stated maturity or such contingent obligation to become
payable, which default shall continue without remedy beyond its applicable cure
period ;
 
(f)  attachments or levies in excess of $50,000 in the aggregate are made upon
any Company’s assets or a judgment is rendered against any Company’s property
involving a liability of more than $50,000 which shall not have been vacated,
discharged, stayed or bonded within thirty (30) days from the entry thereof;
 
(g)  any change in any Company’s or any of its Subsidiary’s condition or affairs
(financial or otherwise) which in Laurus’ reasonable, good faith opinion, could
reasonably be expected to have a Material Adverse Effect,;
 
(h)  any Lien (other than Permitted Liens) created hereunder or under any
Ancillary Agreement for any reason ceases to be or is not a valid and perfected
Lien having a first priority interest, except as to tax Liens;
 
31

--------------------------------------------------------------------------------


(i)  any Company or any of its Subsidiaries shall (i) apply for, consent to or
suffer to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under the federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to without challenge within ten (10) days of the filing thereof,
or failure to have dismissed within thirty (30) days, any petition filed against
it in any involuntary case under such bankruptcy laws, or (vii) take any action
for the purpose of effecting any of the foregoing;
 
(j)  any Company or any of its Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
 
(k)  any Company or any of its Subsidiaries directly or indirectly sells,
assigns, transfers, conveys, or suffers or permits to occur any sale,
assignment, transfer or conveyance of any assets of such Company or any interest
therein, except as permitted herein;
 
(l)  any “Person” or “group” (as such terms are defined in Sections 13(d) and
14(d) of the Exchange Act, as in effect on the date hereof), other than Laurus,
is or becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of 50% or more on a fully
diluted basis of the then outstanding voting equity interest of any Company, or
(ii) the Parent or any of its Subsidiaries merges or consolidates (and is not
the surviving entity) with, or sells all or substantially all of its assets to,
any other person or entity;
 
(m)  the indictment or threatened indictment of any Company or any of its
Subsidiaries or any executive officer of any Company or any of its Subsidiaries
under any felony criminal statute, or commencement or threatened commencement of
criminal or civil proceeding against any Company or any of its Subsidiaries or
any executive officer of any Company or any of its Subsidiaries pursuant to
which statute or proceeding penalties or remedies sought or available include
forfeiture of any of the property of any Company or any of its Subsidiaries;
 
(n)  an Event of Default (or similar term) shall occur under and as defined in
any Note or in any other Ancillary Agreement;
 
(o)  Intentionally Omitted;
 
(p)  any Company or any of its Subsidiaries attempts to terminate, challenges
the validity of, or its liability under this Agreement or any Ancillary
Agreement, or any proceeding shall be brought to challenge the validity, binding
effect of any Ancillary Agreement or any Ancillary Agreement ceases to be a
valid, binding and enforceable obligation of such Company or any of its
Subsidiaries (to the extent such Persons are a party thereto);
 
(q)  an SEC stop trade order or Principal Market trading suspension of the
Common Stock shall be in effect for five (5) consecutive days or five (5) days
during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Parent shall
not have been able to cure such trading suspension within thirty (30) days of
the notice thereof or list the Common Stock on another Principal Market within
sixty (60) days of such notice;
 
32

--------------------------------------------------------------------------------


(r)  The Parent’s failure to deliver Common Stock to Laurus pursuant to and in
the form required by the Notes and this Agreement, if such failure to deliver
Common Stock shall not be cured within two (2) Business Days after notice is
received by the Company that such Common Stock has not been delivered or any
Company is required to issue a replacement Note to Laurus and such Company shall
fail to deliver such replacement Note within seven (7) Business Days after
notice is received by the Company that such replacement Note has not been
delivered; or
 
(s)  any Company, or any of its Subsidiaries shall take or participate in any
action which would be prohibited under the provisions of any of the Subordinated
Debt Documentation or make any payment on the indebtedness evidenced by the
Subordinated Debt Documentation to a Person that was not entitled to receive
such payments under the subordination provisions of applicable Subordinated Debt
Documentation.
 
20.  Remedies. Following the occurrence of an Event of Default, Laurus shall
have the right to demand repayment in full of all Obligations, whether or not
otherwise due. Until all Obligations have been fully and indefeasibly satisfied,
Laurus shall retain its Lien in all Collateral. Laurus shall have, in addition
to all other rights provided herein and in each Ancillary Agreement, the rights
and remedies of a secured party under the UCC, and under other applicable law,
all other legal and equitable rights to which Laurus may be entitled, including
the right to take immediate possession of the Collateral, to require each
Company to assemble the Collateral, at Companies’ joint and several expense, and
to make it available to Laurus at a place designated by Laurus which is
reasonably convenient to both parties and to enter any of the premises of any
Company or wherever the Collateral shall be located, with or without force or
process of law, and to keep and store the same on said premises until sold (and
if said premises be the property of any Company, such Company agrees not to
charge Laurus for storage thereof), and the right to apply for the appointment
of a receiver for such Company’s property. Further, Laurus may, at any time or
times after the occurrence of an Event of Default, sell and deliver all
Collateral held by or for Laurus at public or private sale for cash, upon credit
or otherwise, at such prices and upon such terms as Laurus, in Laurus’ sole
discretion, deems advisable or Laurus may otherwise recover upon the Collateral
in any commercially reasonable manner as Laurus, in its sole discretion, deems
advisable. The requirement of reasonable notice shall be met if such notice is
mailed postage prepaid to Company Agent at Company Agent’s address as shown in
Laurus’ records, at least ten (10) days before the time of the event of which
notice is being given. Laurus may be the purchaser at any sale, if it is public.
In connection with the exercise of the foregoing remedies, Laurus is granted
permission to use all of each Company’s Intellectual Property except as set
forth on Schedule 20. The proceeds of sale shall be applied first to all costs
and expenses of sale, including attorneys’ fees, and second to the payment (in
whatever order Laurus elects) of all Obligations. After the indefeasible payment
and satisfaction in full of all of the Obligations, and after the payment by
Laurus of any other amount required by any provision of law, including
Section 9-608(a)(1) of the UCC (but only after Laurus has received what Laurus
considers reasonable proof of a subordinate party’s security interest), the
surplus, if any, shall be paid to Company Agent (for the benefit of the
applicable Companies) or its representatives or to whosoever may be lawfully
entitled to receive the same, or as a court of
 
33

--------------------------------------------------------------------------------


competent jurisdiction may direct. The Companies shall remain jointly and
severally liable to Laurus for any deficiency. Each Company and Laurus
acknowledge that the actual damages that would be incurred by Laurus after the
occurrence of an Event of Default would be difficult to quantify and that such
Company and Laurus have agreed that the obligations set forth in this Section
and in this Agreement would constitute fair and appropriate liquidated damages
in the event of any such termination. The parties hereto each hereby agree that
the exercise by any party hereto of any right granted to it or the exercise by
any party hereto of any remedy available to it (including, without limitation,
the issuance of a notice of redemption, a borrowing request and/or a notice of
default), in each case, hereunder or under any Ancillary Agreement which has
been publicly filed with the SEC shall not constitute confidential information
and no party shall have any duty to the other party to maintain such information
as confidential, except for the portions of such publicly filed documents, if
any, that are subject to confidential treatment request made by the Companies to
the SEC.
 
21.  Waivers. To the full extent permitted by applicable law, each Company
hereby waives (a) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all of
this Agreement and the Ancillary Agreements or any other notes, commercial
paper, Accounts, contracts, Documents, Instruments, Chattel Paper and guaranties
at any time held by Laurus on which such Company may in any way be liable, and
hereby ratifies and confirms whatever Laurus may do in this regard; (b) all
rights to notice and a hearing prior to Laurus’ taking possession or control of,
or to Laurus’ replevy, attachment or levy upon, any Collateral or any bond or
security that might be required by any court prior to allowing Laurus to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws. Each Company acknowledges that it has been advised by
counsel of its choices and decisions with respect to this Agreement, the
Ancillary Agreements and the transactions evidenced hereby and thereby. 
 
22.  Expenses. The Companies shall jointly and severally pay all of Laurus’
out-of-pocket costs and expenses, including reasonable fees and disbursements of
in-house or outside counsel and appraisers, in connection with the preparation,
execution and delivery of this Agreement and the Ancillary Agreements, subject
to the cap on such expenses set forth in Section 5(b)(iii) of this Agreement,
and in connection with the prosecution or defense of any action, contest,
dispute, suit or proceeding concerning any matter in any way arising out of,
related to or connected with this Agreement or any Ancillary Agreement. The
Companies shall also jointly and severally pay all of Laurus’ reasonable fees,
charges, out-of-pocket costs and expenses, including fees and disbursements of
counsel and appraisers, in connection with (a) the preparation, execution and
delivery of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by this Agreement or the Ancillary
Agreements, (b) Laurus’ obtaining performance of the Obligations under this
Agreement and any Ancillary Agreements, including, but not limited to, the
enforcement or defense of Laurus’ security interests, assignments of rights and
Liens hereunder as valid perfected security interests, (c) any attempt to
inspect, verify, protect, collect, sell, liquidate or otherwise dispose of any
Collateral, (d) any appraisals or re-appraisals of any property (real or
personal) pledged to Laurus by any Company or any of its Subsidiaries as
Collateral for, or any other Person as security for, the Obligations hereunder
and (e) any consultations in connection with any of the foregoing. The Companies
shall also jointly and severally pay Laurus’ customary bank charges
 
34

--------------------------------------------------------------------------------


for all bank services (including wire transfers) performed or caused to be
performed by Laurus for any Company or any of its Subsidiaries at any Company’s
or such Subsidiary’s request or in connection with any Company’s loan account
with Laurus. All such costs and expenses together with all filing, recording and
search fees, taxes and interest payable by the Companies to Laurus shall be
payable on demand and shall be secured by the Collateral. If any tax (other than
income or similar taxes) by any Governmental Authority is or may be imposed on
or as a result of any transaction between any Company and/or any Subsidiary
thereof, on the one hand, and Laurus on the other hand, which Laurus is or may
be required to withhold or pay, the Companies hereby jointly and severally
indemnifies and holds Laurus harmless in respect of such taxes, and the
Companies will repay to Laurus the amount of any such taxes which shall be
charged to the Companies’ account; and until the Companies shall furnish Laurus
with indemnity therefor (or supply Laurus with evidence satisfactory to it that
due provision for the payment thereof has been made), Laurus may hold without
interest any balance standing to each Company’s credit up to the amount claimed
to be due to such Government Authority and Laurus shall retain its Liens in any
and all Collateral.
 
23.  Assignment By Laurus. Laurus may assign any or all of the Obligations
together with any or all of the security therefor to any Person which is not a
competitor of any Company and any such transferee shall succeed to all of
Laurus’ rights with respect thereto. Upon such transfer, Laurus shall be
released from all responsibility for the Collateral to the extent same is
assigned to any transferee. Laurus may from time to time sell or otherwise grant
participations in any of the Obligations and the holder of any such
participation shall, subject to the terms of any agreement between Laurus and
such holder, be entitled to the same benefits as Laurus with respect to any
security for the Obligations in which such holder is a participant. Each Company
agrees that each such holder may exercise any and all rights of banker’s lien,
set-off and counterclaim with respect to its participation in the Obligations as
fully as though such Company were directly indebted to such holder in the amount
of such participation.
 
24.  No Waiver; Cumulative Remedies. Failure by Laurus to exercise any right,
remedy or option under this Agreement, any Ancillary Agreement or any supplement
hereto or thereto or any other agreement between or among any Company and Laurus
or delay by Laurus in exercising the same, will not operate as a waiver; no
waiver by Laurus will be effective unless it is in writing and then only to the
extent specifically stated. Laurus’ rights and remedies under this Agreement and
the Ancillary Agreements will be cumulative and not exclusive of any other right
or remedy which Laurus may have.
 
25.  Application of Payments. Each Company irrevocably waives the right to
direct the application of any and all payments at any time or times hereafter
received by Laurus from or on such Company’s behalf and each Company hereby
irrevocably agrees that Laurus shall have the continuing exclusive right to
apply and reapply any and all payments received at any time or times hereafter
against the Obligations hereunder in such manner as Laurus may deem advisable
notwithstanding any entry by Laurus upon any of Laurus’ books and records.
 
26.  Indemnity. Each Company hereby jointly and severally indemnifies and holds
Laurus, and its respective affiliates, employees, attorneys and agents (each, an
“Indemnified Person”), harmless from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and expenses of any kind or
nature whatsoever (including reasonable
 
35

--------------------------------------------------------------------------------


attorneys’ fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal) which may be instituted or asserted
against or incurred by any such Indemnified Person as the result of credit
having been extended, suspended or terminated under this Agreement or any of the
Ancillary Agreements or with respect to the execution, delivery, enforcement,
performance and administration of, or in any other way arising out of or
relating to, this Agreement, the Ancillary Agreements or any other documents or
transactions contemplated by or referred to herein or therein and any actions or
failures to act with respect to any of the foregoing, except to the extent that
any such indemnified liability is finally determined by a court of competent
jurisdiction to have resulted solely from such Indemnified Person’s gross
negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR
LIABLE TO ANY COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR
THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER. Laurus hereby
indemnifies and holds the Company, its Subsidiaries, and their respective
affiliates, employees, attorneys and agents (each, a “Company Indemnified
Person”), harmless from and against any and all final judgments and expenses of
any kind or nature whatsoever (including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) which may be instituted or asserted against or
incurred by any such Company Indemnified Person as the result of Laurus’ gross
negligence or willful misconduct.
 
27.  Revival. The Companies further agree that to the extent any Company makes a
payment or payments to Laurus, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.
 
28.  Borrowing Agency Provisions. 
 
(a)  Each Company hereby irrevocably designates Company Agent to be its attorney
and agent and in such capacity to borrow, sign and endorse notes, and execute
and deliver all instruments, documents, writings and further assurances now or
hereafter required hereunder, on behalf of such Company, and hereby authorizes
Laurus to pay over or credit all loan proceeds hereunder in accordance with the
request of Company Agent.
 
(b)  The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Companies and at their request. Laurus shall not incur any
liability to any Company as a result thereof. To induce Laurus to do so and in
consideration thereof, each Company hereby indemnifies Laurus and holds Laurus
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Laurus by any Person arising from or
incurred by reason of the handling of the financing arrangements of the
Companies as provided herein, reliance by Laurus on any request or instruction
from Company Agent or any other action taken by Laurus with respect to this
Paragraph 28.
 
36

--------------------------------------------------------------------------------


(c)  All Obligations shall be joint and several, and the Companies shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of the Companies shall in no way be
affected by any extensions, renewals and forbearance granted by Laurus to any
Company, failure of Laurus to give any Company notice of borrowing or any other
notice, any failure of Laurus to pursue or preserve its rights against any
Company, the release by Laurus of any Collateral now or thereafter acquired from
any Company, and such agreement by any Company to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Laurus to
any Company or any Collateral for such Company’s Obligations or the lack
thereof, except that the Company’s Obligations shall be reduced by any amount
that Laurus has actually recovered by any prior recourse to any Company or any
Collateral.
 
(d)  Each Company expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Company may now or hereafter have against the other or other Person
directly or contingently liable for the Obligations, or against or with respect
to any other’s property (including, without limitation, any property which is
Collateral for the Obligations), arising from the existence or performance of
this Agreement, until all Obligations have been indefeasibly paid in full and
this Agreement has been irrevocably terminated.
 
(e)  Each Company represents and warrants to Laurus that (i) the Subsidiaries
are wholly owned subsidiaries of the Parent, (ii) the businesses and corporate
activities of Companies are closely related to, and substantially benefit, the
business and corporate activities of Companies, (iii) the financial and other
operations of Companies are performed on a combined basis and Companies
constitute a consolidated corporate group, (iv) Companies will receive a
substantial economic benefit from entering into this Agreement and will receive
a substantial economic benefit from the application of each Loan hereunder, in
each case, whether or not such amount is used directly by any Company and (v)
all requests for Loans hereunder by the Company Agent are for the exclusive and
indivisible benefit of the Companies as though, for purposes of this Agreement,
the Companies constituted a single entity.
 
29.  Notices. Any notice or request hereunder shall be given to any Company,
Company Agent or Laurus at the respective addresses set forth below or as may
hereafter be specified in a notice designated as a change of address under this
Section. Any notice or request hereunder shall be given by registered or
certified mail, return receipt requested, hand delivery, overnight mail or
telecopy (confirmed by mail). Notices and requests shall be, in the case of
those by hand delivery, deemed to have been given when delivered to any officer
of the party to whom it is addressed, in the case of those by mail or overnight
mail, deemed to have been given upon the earlier of actual receipt or five (5)
Business Days after the date when deposited in the mail or with the overnight
mail carrier, and, in the case of a telecopy, when confirmed.
 
37

--------------------------------------------------------------------------------


Notices shall be provided as follows:


If to Laurus:
Laurus Master Fund, Ltd.
 
c/o Laurus Capital Management, LLC
 
825 Third Avenue, 14th Fl.
 
New York, New York 10022
 
Attention:     John E. Tucker, Esq.
 
Telephone:   (212) 541-4434
 
Telecopier:   (212) 541-5800
   
If to any Company,
 
or Company Agent:
RONCO CORPORATION
 
61-69 West Mooreland Road
 
Simi Valley, CA 93065-1662
   
Attention:    Chief Executive Officer
 
Telephone:  (805) 433-1030
 
Facsimile:     (805) 433-1033
   
With a copy to:
Broad and Cassel
 
1 N. Clematis Street, Suite 500
West Palm Beach, Florida 33401
 
Attention:    Kathleen L. Deutsch, P.A.
 
Telephone:  (561) 832-3300
 
Facsimile:     (561) 650-1130

 
or such other address as may be designated in writing hereafter in accordance
with this Section 29 by such Person.
 
30.  Governing Law, Jurisdiction and Waiver of Jury Trial. 
 
(a)  THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
 
(b)  EACH COMPANY AND LAURUS HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY
COMPANY, ON THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT
LAURUS AND EACH COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE
TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW
YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL
 
38

--------------------------------------------------------------------------------


ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF LAURUS. EACH COMPANY AND LAURUS EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY OBJECTION THAT
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS. EACH COMPANY AND LAURUS HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO COMPANY AGENT OR LAURUS, AS THE CASE
MAY BE, AT THE ADDRESS SET FORTH IN SECTION 29 AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
(c)  THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LAURUS, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
31.  Limitation of Liability. Each Company acknowledges and understands that in
order to assure repayment of the Obligations hereunder Laurus may be required to
exercise any and all of Laurus’ rights and remedies hereunder and agrees that,
except as limited by applicable law, neither Laurus nor any of Laurus’ agents
shall be liable for acts taken or omissions made in connection herewith or
therewith except for actual bad faith.
 
32.  Entire Understanding; Maximum Interest. This Agreement and the Ancillary
Agreements contain the entire understanding among each Company and Laurus as to
the subject matter hereof and thereof and any promises, representations,
warranties or guarantees not herein contained shall have no force and effect
unless in writing, signed by each Company’s and Laurus’ respective officers.
Neither this Agreement, the Ancillary Agreements, nor any portion or provisions
thereof may be changed, modified, amended, waived, supplemented, discharged,
cancelled or terminated orally or by any course of dealing, or in any manner
other than by an agreement in writing, signed by the party to be charged.
Nothing contained in this Agreement, any Ancillary Agreement or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law. In the event that the
rate of interest or dividends required to be paid or other charges hereunder
exceed the maximum rate permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Companies to Laurus and
thus refunded to the Companies.
 
39

--------------------------------------------------------------------------------


33.  Severability. Wherever possible each provision of this Agreement or the
Ancillary Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or the
Ancillary Agreements shall be prohibited by or invalid under applicable law such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
thereof.
 
34.  Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by Laurus and the closing of the
transactions contemplated hereby to the extent provided therein. All statements
as to factual matters contained in any certificate or other instrument delivered
by or on behalf of the Companies pursuant hereto in connection with the
transactions contemplated herebly shall be deemed to be representations and
warranties by the Companies hereunder solely as of the date of such certificate
or instrument. All indemnities set forth herein shall survive the execution,
delivery and termination of this Agreement and the Ancillary Agreements and the
making and repaying of the Obligations.
 
35.  Captions. All captions are and shall be without substantive meaning or
content of any kind whatsoever.
 
36.  Counterparts; Telecopier Signatures. This Agreement may be executed in one
or more counterparts, each of which shall constitute an original and all of
which taken together shall constitute one and the same agreement. Any signature
delivered by a party via telecopier transmission shall be deemed to be any
original signature hereto.
 
37.  Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.
 
38.  Publicity. Each Company hereby authorizes Laurus to make appropriate
announcements of the financial arrangement entered into by and among each
Company and Laurus, including, without limitation, announcements which are
commonly known as tombstones, in such publications and to such selected parties
as Laurus shall in its sole and absolute discretion deem appropriate, as long as
such announcements comply with applicable law; provided, however, that Laurus
shall provide the text of any public press releases to the Company in advance
for its approval, which approval shall not be unreasonably withheld.
 
39.  Joinder. It is understood and agreed that any Person that desires to become
a Company hereunder, or is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of this Agreement or any
Ancillary Agreement, shall become a Company hereunder by (a) executing a Joinder
Agreement in form and substance satisfactory to Laurus, (b) delivering
supplements to such exhibits and annexes to this Agreement and the Ancillary
Agreements as Laurus shall reasonably request and (c) taking all actions as
specified in this Agreement as would have been taken by such Company had it been
an original party to this Agreement, in each case with all documents required
above to be delivered to Laurus and with all documents and actions required
above to be taken to the reasonable satisfaction of Laurus.
 
40

--------------------------------------------------------------------------------


40.  Legends. The Securities shall bear legends as follows;
 
(a)  The Notes shall bear substantially the following legend:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO RONCO CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.”
 
(b)  Any shares of Common Stock issued pursuant to exercise of the Warrants,
shall bear a legend which shall be in substantially the following form until
such shares are covered by an effective registration statement filed with the
SEC:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO RONCO CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(c)  The Warrants shall bear substantially the following legend:
 
“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO RONCO
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”
 


41

--------------------------------------------------------------------------------


 
 
 
 
[Balance of page intentionally left blank; signature page follows.]
 
 
 
 
 
 
 
 
 
 
42

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.
 
RONCO CORPORATION
 
By:/s/ Paul Kabashima                                         
Name: Paul Kabashima                                        
Title: Interim President                                        
 
RONCO MARKETING CORPORATION
 
By: /s/ Paul Kabashima                                      
Name: Paul Kabashima                                        
Title: Interim President                                       
 
LAURUS MASTER FUND, LTD.
 
By: unintelligible                                                
Name: unintelligible                                           
Title: Director                                                     
 
 
43

--------------------------------------------------------------------------------


 
Annex A - Definitions
 
“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.
 
“Accountants” has the meaning given to such term in Section 11(a).
 
“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including: (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.
 
“Accounts Availability” means the sum of (i) ninety percent (90%) of the net
face amount of Eligible Accounts that arise other than from direct response
receivables plus (ii) sixty percent (60%) of Eligible Accounts that arise from
direct response receivables with multi pay arrangements.
 
“Affiliate” means, with respect to any Person, (a) any other Person (other than
a Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person or (b) any other Person who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For the purposes of this
definition, control of a Person shall mean the power (direct or indirect) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.
 
“Ancillary Agreements” means the Notes, the Warrants, the Registration Rights
Agreements, the Subordination Agreement, and each document set forth on the
closing checklist attached hereto as Exhibit C and incorporated herein by
reference.
 
“Balance Sheet Date” has the meaning given such term in Section 12(f)(ii).
 
“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.
 

--------------------------------------------------------------------------------


“Business Day” means a day that is not a Saturday, a Sunday or other day on
which banks are required or permitted to be closed in the State of New York.
 
“Capital Availability Amount” means $11,000,000.
 
“Charter” has the meaning given such term in Section 12(c)(iv).
 
“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.
 
“Closing Date” means the date on which any Company shall first receive proceeds
of the initial Loans or the date hereof, if no Loan is made under the facility
on the date hereof.
 
“Code” has the meaning given such term in Section 15(i).
 
“Collateral” means all of each Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:
 
(a)  all Inventory;
 
(b)  all Equipment, except Equipment subject to Capital Leases as set forth in
Schedule 1(A);
 
(c)  all Fixtures;
 
(d)  all Goods;
 
(e)  all General Intangibles;
 
(f)  all Accounts, except the account that acts as collateral for the Company’s
credit card processor as set forth on Schedule 1A hereto;
 
(g)  all Deposit Accounts, other bank accounts and all funds on deposit therein;
 
(h)  all Investment Property;
 
(i)  all Stock;
 
(j)  all Chattel Paper;
 
2

--------------------------------------------------------------------------------


(k)  all Letter-of-Credit Rights;
 
(l)  all Instruments;
 
(m)  all commercial tort claims set forth on Schedule 1(B);
 
(n)  all Books and Records;
 
(o)  all Intellectual Property;
 
(p)  all Supporting Obligations including letters of credit and guarantees
issued in support of Accounts, Chattel Paper, General Intangibles and Investment
Property;
 
(q)  (i) all money, cash and cash equivalents and (ii) all cash held as cash
collateral to the extent not otherwise constituting Collateral, all other cash
or property at any time on deposit with or held by Laurus for the account of any
Company (whether for safekeeping, custody, pledge, transmission or otherwise);
and
 
(r)  all products and Proceeds of all or any of the foregoing, tort claims and
all claims and other rights to payment including (i) insurance claims against
third parties for loss of, damage to, or destruction of, the foregoing
Collateral and (ii) payments due or to become due under leases, rentals and
hires of any or all of the foregoing and Proceeds payable under, or unearned
premiums with respect to policies of insurance in whatever form.
 
“Common Stock” means the shares of stock representing the Parent’s common equity
interests.
 
“Company Agent” means Ronco Corporation, a Delaware corporation.
 
“Contract Rate” has the meaning given such term in the respective Note.
“Default” means any act or event that, with the giving of notice or passage of
time or both, would constitute an Event of Default.
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockboxes, but excluding the account that acts as collateral for
the Company’s credit card processor as set forth in Item 2 of Schedule 1(A)
hereto.
 
“Disclosure Controls” has the meaning given such term in Section 12(f)(iv).
 
“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.
 
“Eligible Accounts” means each Account of each Company which conforms to the
following criteria: (a) shipment of the merchandise or the rendition of services
has been completed; (b) no return, rejection or repossession of the merchandise
has occurred;
 
3

--------------------------------------------------------------------------------


(c) merchandise or services shall not have been rejected or disputed by the
Account Debtor and there shall not have been asserted any offset, defense or
counterclaim; (d) continues to be in full conformity with the representations
and warranties made by such Company to Laurus with respect thereto; (e) Laurus
is, and continues to be, satisfied with the credit standing of the Account
Debtor in relation to the amount of credit extended; (f) there are no facts
existing or threatened which are likely to result in any adverse change in an
Account Debtor’s financial condition; (g) is documented by an invoice in a form
approved by Laurus and shall not be unpaid more than ninety (90) days from
invoice date; (h) not more than twenty-five percent (25%) of the unpaid amount
of invoices due from such Account Debtor remains unpaid more than ninety (90)
days from invoice date; (i) is not evidenced by chattel paper or an instrument
of any kind with respect to or in payment of the Account unless such instrument
is duly endorsed to and in possession of Laurus or represents a check in payment
of an Account; (j) the Account Debtor is located in the United States; provided,
however, that Accounts due from an Account Debtor located outside of the United
States shall be deemed to be Eligible Accounts as long as each such Account is
covered by credit insurance acceptable to Laurus in its sole discretion; (k)
Laurus has a first priority perfected Lien in such Account and such Account is
not subject to any Lien other than Permitted Liens; (l) does not arise out of
transactions with any employee, officer, director, stockholder or Affiliate of
any Company; (m) is payable to such Company; (n) does not arise out of a bill
and hold sale prior to shipment and does not arise out of a sale to any Person
to which such Company is indebted; (o) is net of any returns, discounts, claims,
credits and allowances; (p) if the Account arises out of contracts between such
Company, on the one hand, and the United States, on the other hand, any state,
or any department, agency or instrumentality of any of them, such Company has so
notified Laurus, in writing, prior to the creation of such Account, and there
has been compliance with any governmental notice or approval requirements,
including compliance with the Federal Assignment of Claims Act; (q) is a good
and valid account representing an undisputed bona fide indebtedness incurred by
the Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto with respect to an unconditional sale and delivery upon the
stated terms of goods sold by such Company or work, labor and/or services
rendered by such Company; (r) does not arise out of progress billings prior to
completion of the order; (s) the total unpaid Accounts from such Account Debtor
does not exceed twenty-five percent (25%) of all Eligible Accounts; (t) such
Company’s right to payment is absolute and not contingent upon the fulfillment
of any condition whatsoever; (u) such Company is able to bring suit and enforce
its remedies against the Account Debtor through judicial process; (v) does not
represent interest payments, late or finance charges owing to such Company, and
(w) is otherwise satisfactory to Laurus as determined by Laurus in the exercise
of its sole discretion. In the event any Company requests that Laurus include
within Eligible Accounts certain Accounts of one or more of such Company’s
acquisition targets, Laurus shall at the time of such request consider such
inclusion, but any such inclusion shall be at the sole option of Laurus and
shall at all times be subject to the execution and delivery to Laurus of all
such documentation (including, without limitation, guaranty and security
documentation) as Laurus may require in its sole discretion.
 
“Eligible Inventory” means Inventory owned by a Company which Laurus, in its
discretion, determines: (a) is subject to a first priority perfected Lien in
favor of Laurus and is subject to no other Liens whatsoever (other than
Permitted Liens); (b) is located on premises with respect to which Laurus has
received a landlord or mortgagee waiver acceptable in form
 
4

--------------------------------------------------------------------------------


and substance to Laurus; (c) is not in transit; (d) is in good condition and
meets all standards imposed by any governmental agency, or department or
division thereof having regulatory Governmental Authority over such Inventory,
its use or sale including the Federal Fair Labor Standards Act of 1938 as
amended, and all rules, regulations and orders thereunder; (e) is currently
either usable or salable in the normal course of such Company’s business; (f) is
not placed by such Company on consignment or held by such Company on consignment
from another Person; (g) is in conformity with the representations and
warranties made by such Company to Laurus with respect thereto; (h) is not
subject to any licensing, patent, royalty, trademark, trade name or copyright
agreement with any third parties; (i) does not require the consent of any Person
for the completion of manufacture, sale or other disposition of such Inventory
and such completion, manufacture or sale does not constitute a breach or default
under any contract or agreement to which such Company is a party or to which
such Inventory is or may be subject; (j) is not work-in-process; (k) is covered
by casualty insurance acceptable to Laurus and under which Laurus has been named
as a lender’s loss payee and additional insured; and (l) not to be ineligible
for any other reason.
 
“Eligible Subsidiary” means each Subsidiary of the Parent set forth on Exhibit A
hereto, as the same may be updated from time to time with Laurus’ written
consent.
 
“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, Fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.
 
“ERISA” has the meaning given such term in Section 12(bb).
 
“Event of Default” means the occurrence of any of the events set forth in
Section 19.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Act Filings” means the Parent’s filings under the Exchange Act made
prior to the date of this Agreement.
 
“Existing Indebtedness” means (i) the Popeil Indebtedness and (ii) obligations
of the Parent to the holders of that certain Preferred Stock of the Parent
issued on June 30, 2005 in an amount equal to $50,000,000 plus additional
Preferred Stock issued and to be issued in the future as dividends thereon plus
additional Preferred Stock issued on August 22, 2006 in settlement of certain
claims of the holders of the Preferred Stock and (iii) the SMH Indebtedness .
 
“Financial Reporting Controls” has the meaning given such term in
Section 12(f)(v).
 
5

--------------------------------------------------------------------------------


“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.
 
“Formula Amount” has the meaning given such term in Section 2(a)(i).
 
“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.
 
“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest that such Person may now or hereafter have in or under any
contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life (including the policy owned by
the Company on the life of Mr. Ronald M. Popeil), key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.
 
“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
 
“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
 
“Intellectual Property” means any and all patents, trademarks, service marks,
trade names, copyrights, trade secrets, Licenses, information and other
proprietary rights and processes.
 
6

--------------------------------------------------------------------------------


“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.
 
“Inventory Availability” means up to the lesser of (a) 70% of the value of the
Companies’ Eligible Inventory (calculated on the basis of the lower of cost or
market, on a first-in first-out basis) and (b) 85% of the appraised net orderly
liquidation value of Companies’ Eligible Inventory (as evidenced by an Inventory
appraisal satisfactory to Laurus in its good faith business judgment).
 
“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.
 
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.
 
“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.
 
“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.
 
“Loans” means the Revolving Loans and the Term Loan and all other extensions of
credit hereunder and under any Ancillary Agreement.
 
“Lockboxes” has the meaning given such term in Section 8(a).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of the Company and its Subsidiaries (taken as a whole), (b) the
Company’s and its Subsidiary’s ability to pay or perform the Obligations in
accordance with the terms hereof or any Ancillary Agreement, (c) the value of
the Collateral, the Liens on the Collateral or the priority of any such Lien or
(d) the practical realization of the benefits of Laurus’ rights and remedies
under this Agreement and the Ancillary Agreements.
 
7

--------------------------------------------------------------------------------


“NASD” has the meaning given such term in Section 13(b).
 
“Notes” means the Secured Non-Convertible Revolving Note and the Secured
Non-Convertible Term Note made by Companies in favor of Laurus in connection
with the transactions contemplated hereby, as each of the same may be amended,
supplemented, restated and/or otherwise modified from time to time.
 
“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by each Company and each of its Subsidiaries to
Laurus (or any corporation that directly or indirectly controls or is controlled
by or is under common control with Laurus) of every kind and description
(whether or not evidenced by any note or other instrument and whether or not for
the payment of money or the performance or non-performance of any act), direct
or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, whether existing by operation of law or
otherwise now existing or hereafter arising including any debt, liability or
obligation owing from any Company and/or each of its Subsidiaries to others
which Laurus may have obtained by assignment or otherwise and further including
all interest (including interest accruing at the then applicable rate provided
in this Agreement after the maturity of the Loans and interest accruing at the
then applicable rate provided in this Agreement after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed or allowable in such proceeding), charges or any other payments each
Company and each of its Subsidiaries is required to make by law or otherwise
arising under or as a result of this Agreement, the Ancillary Agreements or
otherwise, together with all reasonable expenses and reasonable attorneys’ fees
chargeable to the Companies’ or any of their Subsidiaries’ accounts or incurred
by Laurus in connection therewith.
 
“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.
 
“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the Companies and
their Subsidiaries, as applicable, in conformity with GAAP; (c) Liens in favor
of Laurus; (d) Liens for taxes (i) not yet due or (ii) being diligently
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Companies and
their Subsidiaries, as applicable, in conformity with GAAP; and which have no
effect on the priority of Liens in favor of Laurus or the value of the assets in
which Laurus has a Lien; (e) Purchase Money Liens securing Purchase Money
Indebtedness to the extent permitted in this Agreement and (f) Liens specified
on Schedule 2 hereto.
 
8

--------------------------------------------------------------------------------


“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.
 
“Popeil Indebtedness” means all indebtedness of any Company to Ron Popeil or any
successor in interest to Ron Popeil or any entity owned or controlled by Ron
Popeil outstanding on the date hereof including but not limited to indebtedness
arising under those certain purchase money promissory notes dated June 30, 2005
in the aggregate original principal amount of $16,300,000 issued by the Company
to Popeil Inventions, Inc. and Ronco Inventions, LLC, but excluding amounts owed
to Mr. Popeil or his affiliates that do not relate to loan repayments, such as
amounts owed for consulting services.
 
“Preferred Stock” means that certain Series A Convertible Preferred Stock of the
Company. A true, correct and complete certified copy of the Amended and Restated
Certificate of Designation of the Preferred Stock is attached hereto as Exhibit
D.
 
“Principal Market” means the OTC Bulletin Board, NASDAQ Capital Market, NASDAQ
National Market System, American Stock Exchange or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock).
 
“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include: (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Company or any other Person from time to
time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to any Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of any Company against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by any
Company against third parties with respect to any litigation or dispute
concerning any Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock; and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.
 
“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).
 
9

--------------------------------------------------------------------------------


“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.
 
“Registration Rights Agreements” means that certain Registration Rights
Agreement dated as of the Closing Date by and between the Parent and Laurus and
each other registration rights agreement by and between the Parent and Laurus,
as each of the same may be amended, modified and supplemented from time to time.
 
“Revolving Loans” shall have the meaning given such term in Section 2(a)(i).
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Reports” has the meaning given such term in Section 12(u).
 
“Secured Non-Convertible Revolving Note” means that certain Secured
Non-Convertible Revolving Note dated as of the Closing Date made by the
Companies in favor of Laurus in the original face amount of Eleven Million
Dollars ($11,000,000), as the same may be amended, supplemented, restated and/or
otherwise modified from time to time.
 
“Secured Non-Convertible Term Note” means that certain Secured Non-Convertible
Term Note dated as of the Closing Date made by the Companies in favor of Laurus
in the original face amount of Four Million Dollars ($4,000,000), as the same
may be amended, supplemented, restated and/or otherwise modified from time to
time.
 
“Securities” means the Notes and the Warrants and the shares of Common Stock
which may be issued pursuant to exercise of such Warrants, in whole or in part.
 
“Securities Act” has the meaning given such term in Section 12(r).
 
“Security Documents” means all security agreements, mortgages, cash collateral
deposit letters, pledges and other agreements which are executed by any Company
or any of its Subsidiaries in favor of Laurus.
 
“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.
 
“SMH Indebtedness” means all indebtedness of any Company to Sanders Morris
Harris, Inc. or an affiliate thereof arising on or before the date hereof,
including but not limited to indebtedness arising under that certain amended and
restated subordinated promissory note originally issued on June 9, 2006 in the
principal amount of $1,500,000 and that certain subordinated promissory note of
even date herewith in the principal amount of $1,500,000.
 
10

--------------------------------------------------------------------------------


“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934).
 
“Subordinated Debt Documentation” shall mean (i) each agreement executed by and
among or between any Company and Ron Popeil or any successor in interest to Ron
Popeil or any entity owned or controlled by Ron Popeil relating to or evidencing
the Popeil Indebtedness and (ii) each agreement executed by and among or between
any Company andSanders Morris Harris or any affiliate thereof relating to or
evidencing the SMH Indebtedness.
 
“Subsidiary” means, with respect to any Person, (i) any other Person whose
shares of stock or other ownership interests having ordinary voting power (other
than stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors or other
governing body of such other Person, are owned, directly or indirectly, by such
Person or (ii) any other Person in which such Person owns, directly or
indirectly, more than 50% of the equity interests at such time.
 
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.
 
“Term” means the Closing Date through the close of business on the day
immediately preceding the third anniversary of the Closing Date, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.
 
“Term Loan” has the meaning given such term in Section 2(a)(c).
 
“Total Investment Amount” means Fifteen Million Dollars ($15,000,000).
 
“UCC” means the Uniform Commercial Code as the same may, from time to time be in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.
 
“Warrants” means that certain Common Stock Purchase Warrant dated as of the
Closing Date made by the Parent in favor of Laurus and each other warrant made
by the Parent in favor Laurus, as each of the same may be amended, restated,
modified and/or supplemented from time to time.
 
11

--------------------------------------------------------------------------------



 
Exhibit A
 
Eligible Subsidiaries
 


 


 


 
Ronco Marketing Corporation., a Delaware corporation
 
12

--------------------------------------------------------------------------------


 
Exhibit B
 
Borrowing Base Certificate
 
Currency Conversion Rate:


       
As of
     
ACCOUNTS RECEIVABLE per ___________________ Aging
       
0.00
               
Ineligible Accounts:
             
Accounts over 90 days from Invoice Date
       
0.00
   
Credit Balances Over 90 days from Invoice Date
     
0.00
   
Untercompany and Affiliate Accounts
       
0.00
   
_____ % Concentration Cap
       
0.00
   
Contra Accounts
       
0.00
   
Cash Sales and COD Accounts
       
0.00
   
Foreign Receivables
       
0.00
   
Government Receivables (without Assignment of Claims)
     
0.00
   
Discounts, Credits and Allowances
       
0.00
   
Cross-age (__% Past Due)
       
0.00
   
Bill and Hold Invoices
       
0.00
   
Finance/Service/Late Charges
       
0.00
   
Other:
       
0.00
 
0.00
               
ELIGIBLE ACCOUNTS RECEIVABLE
                             
Accounts Receivable Advance Rate
     
90%
                     
ACCOUNTS RECEIVABLE AVAILABILITY
           
0.00
                               
INVENTORY per ______ Balance Sheet
         
0.00
               
Ineligible Inventory
             
Work-in-Process
       
0.00
 
0.00
Excess/Slow Moving
       
0.00
   
Supplies/Packaging
       
0.00
   
Damaged
       
0.00
   
Other:
       
0.00
 
0.00
             
 
ELIGIBLE INVENTORY
           
0.00
               
Inveltory Advance Rate
     
50%
                     
Inventory Cap
           
[1,000,000.00]
               
INVENTORY AVAILABILITY
           
0.00
               
TOTAL AVAILABILITY
           
0.00
               
Less Reserves
           
0.00
               
NET AVAILABILITY
           
0.00
               
REVOLVING CREDIT LINE
     
 
0.00
   
MINIMUM BORROWING NOTE
     
 
0.00
                   
NET BORROWING AVAILABILITY (Lesser of Line or Net Availability)
     
0.00
               
Less: Laurus Loans
           
0.00
           
EXCESS/(DEFICIT) AVAILABILITY
         
0.00
                               
The undersignes herebty certifies that all of the foregoing information
regarding the Eligible Accounts and Eligible Inventory are true and correct on
the date hereof and all such Accounts and Inventory listed as Elibible are
Elibible within the meaning given such term in the Security Agreement dated
__/__/200__ among Borrower, the other companues names therein and Laurus Master
Fund, Ltd.
                                                                               
________________ , Borrowing Agent
                                           
By: _______________________________
           
Name:
             
Title:
             

 
13

--------------------------------------------------------------------------------



 
Exhibit C
 
Closing Checklist
 


Documents
Security Agreement
Secured Non Convertible Revolving Note
Secured Non Convertible Term Note
Warrant
Registration Rights Agreement
Stock Pledge
IP Security Agreement
 
Popeil Subordination Agreement
Intercreditor and Subordination Agreement with SMH
Funds Escrow Agreement
Prestige Payoff Letter
Landlord Waivers:
Location 1
Location 2
Location 3
Location 4
Disbursement Letter
Schedules
 
Lockbox Account Control Agreement

 
14

--------------------------------------------------------------------------------


 
Exhibit D
 
Amended and Restated Certificate of Designation
 


15

--------------------------------------------------------------------------------



 
SECURITY AND PURCHASE AGREEMENT
 
 
LAURUS MASTER FUND, LTD.
 
RONCO CORPORATION
 
and
 
RONCO MARKETING CORPORATION
 


 


 
Dated: October 18, 2006
 


 

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS

 

   

Page
     
1.
General Definitions and Terms; Rules of Construction.
1
     
2.
Loan Facility
2
     
3.
Repayment of the Loans
4
     
4.
Procedure for Loans
4
     
5.
Interest and Payments.
4
     
6.
Security Interest.
5
     
7.
Representations, Warranties and Covenants Concerning the Collateral
6
     
8.
Payment of Accounts.
9
     
9.
Collection and Maintenance of Collateral.
9
     
10.
Inspections and Appraisals
10
     
11.
Financial Reporting
10
     
12.
Additional Representations and Warranties
11
     
13.
Covenants
22
     
14.
Further Assurances
28
     
15.
Representations, Warranties and Covenants of Laurus.
28
     
16.
Power of Attorney
30
     
17.
Term of Agreement
30
     
18.
Termination of Lien
31
     
19.
Events of Default
31
     
20.
Remedies
33
     
21.
Waivers
34
     
22.
Expenses
35
     
23.
Assignment By Laurus
35
     

 
i

--------------------------------------------------------------------------------


 

     
Page(s)
     
24.
No Waiver; Cumulative Remedies
36
     
25.
Application of Payments
36
     
26.
Indemnity
36
     
27.
Revival
36
     
28.
Borrowing Agency Provisions
37
     
29.
Notices
38
     
30.
Governing Law, Jurisdiction and Waiver of Jury Trial
39
     
31.
Limitation of Liability
40
     
32.
Entire Understanding
40
     
33.
Severability
40
     
34.
Captions
40
     
35.
Counterparts; Telecopier Signatures
40
     
36.
Construction
41
     
37.
Publicity
41
     
38.
Joinder
41
     
39.
Legends
41
     

 
 
 
ii

--------------------------------------------------------------------------------

